Exhibit 10.1


 
LOAN AND SECURITY AGREEMENT
by and among
MARLIN RECEIVABLES CORP.
as Borrower,
MARLIN LEASING CORPORATION
as Originator, Servicer and Guarantor,
MARLIN BUSINESS SERVICES CORP.
as Parent and Guarantor,
and
WELLS FARGO FOOTHILL, LLC
as Lender
Dated as of October 9, 2009
 

 



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
               THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered
into as of October 9, 2009, by and between WELLS FARGO FOOTHILL, LLC, a Delaware
limited liability company (“Lender”), MARLIN RECEIVABLES CORP., a Nevada
corporation (“Borrower”), MARLIN LEASING CORPORATION, a Delaware corporation
(“Originator” or “Servicer”), and MARLIN BUSINESS SERVICES CORP., a Pennsylvania
corporation (“Parent”).
               The parties agree as follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. As used in this Agreement, the following terms shall have
the following definitions:
               “Account” means an “account” (as that term is defined in the
Code), and any and all supporting obligations in respect thereof.
               “Account Debtor” means any Person who is or may become obligated
under, with respect to, or on account of, an Account, Chattel Paper, Lease,
payment intangible or a General Intangible.
               “ACH Transactions” means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Borrower.
               “Additional Documents” has the meaning set forth in
Section 4.5(c).
               “Advance” and “Advances” have the respective meanings set forth
in Section 2.1(a).
               “Advance Request” means a written request for an Advance
substantially in the form of Exhibit A-1 attached hereto.
               “Affiliate” means, as applied to any Person, any other Person
who, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Leases and
Section 7.13 hereof: (a) any Person which owns directly or indirectly 20% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 20% or more of the
partnership, membership or other ownership interests of a Person (other than as
a limited partner of such Person) shall be deemed an Affiliate of such Person,
(b) each director (or comparable manager) of a Person shall be deemed to be an
Affiliate of such Person, and (c) each partnership or joint venture in which a
Person is a partner or joint venturer shall be deemed an Affiliate of such
Person.
               “Agreement” has the meaning set forth in the preamble hereto.
               “Applicable Laws” means all applicable laws, rules, regulations
and orders of any Governmental Authority, including, without limitation, Credit
Protection Laws.
               “Applicable Margin” means four percent (4.00%) per annum.

1



--------------------------------------------------------------------------------



 



               “Applicable Prepayment Premium” has the meaning set forth in the
Fee Letter.
               “Approved Forms” means the forms of lease application, lease
agreements, guaranties, landlord/mortgage waiver and consent and related
documents used by Borrower or Originator (in the case of Lease Documents to be
transferred to Borrower) in the conduct of its business with lessees and
substantially similar in scope and content and otherwise no less restrictive
than the forms attached as an exhibit to the Closing Certificate, which forms
shall be in form and substance satisfactory to Lender, together with such
changes and modifications or additions thereto from time to time as are made,
with the prior written consent of Lender, in the case of material changes,
modifications or additions that adversely affect the rights of Borrower or
Servicer or Borrower’s or Servicer’s ability to realize on Borrower Leases and
related Collateral.
               “Asset-Backed Facility” means any or all of the Series 2002-A
Facility, the Series 2005-1 Facility, the Series 2006-1 Facility, the
Series 2007-1 Facility, or any other asset-backed financing or securitization
facility entered into by Parent, Originator or any of their Subsidiaries (other
than Borrower) with respect to the sale or financing of Leases.
               “Asset-Backed Facility Documents” means, collectively, the
material operative documents evidencing, governing or executed in connection
with an Asset-Backed Facility.
               “Assignee” has the meaning set forth in Section 14.1(a).
               “Authorized Person” means any Executive Officer or other officer
or employee of a Loan Party identified in Schedule 1.1 attached hereto, as
amended, from time to time, in a written notice from an Executive Officer to
Lender.
               “Availability” means, as of any date of determination, the amount
that Borrower is entitled to borrow as Advances hereunder (after giving effect
to all then outstanding Obligations (other than Bank Product Obligations) and
all sublimits and reserves then applicable hereunder).
               “Backup Servicer” means Wells Fargo, its successors and permitted
assigns, in the capacity of servicer under a Backup Servicing Agreement.
               “Backup Servicing Agreement” means a backup servicing agreement
between Backup Servicer and Borrower, in form and substance satisfactory to
Lender.
               “Backup Servicing Fees” means, so long as any replacement
servicing agreement, including the Backup Servicing Agreement, is in effect, the
monthly fee payable to the back-up servicer named therein.
               “Bank Product” means any financial accommodation extended to
Borrower by a Bank Product Provider (other than pursuant to this Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.
               “Bank Product Agreements” means those agreements entered into
from time to time by Borrower with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
               “Bank Product Obligations” means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Borrower to
any Bank Product Provider pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money,

2



--------------------------------------------------------------------------------



 



whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that Borrower is
obligated to reimburse to Lender as a result of Lender’s purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower.
               “Bank Product Provider” means Wells Fargo or any of its
Affiliates.
               “Bank Product Reserve” means, as of any date of determination,
the lesser of (a) $3,000,000 and (b) the amount of reserves, if any, that Lender
has established (based upon the Bank Product Providers’ reasonable determination
of the credit exposure of Borrower in respect of Bank Products) in respect of
Bank Products then provided or outstanding.
               “Bankruptcy Code” means the United States Bankruptcy Code, as in
effect from time to time.
               “Base LIBOR Rate” means, for a calendar month, the greater of
(a) the rate per annum, determined by Lender in accordance with its customary
procedures, and utilizing such electronic or other quotation sources as it
considers appropriate (rounded upwards, if necessary, to the next 1/100%), to be
the rate at which Dollar deposits (for delivery on the first day of such
calendar month or, if such day is not a Business Day, on the preceding Business
Day) in the amount of $1,000,000 are offered to major banks in the London
interbank market on or about 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such calendar month, for a term of three (3) months,
which determination shall be conclusive in the absence of manifest error, and
(b) one and one-half percent (1.50%) per annum.
               “Base Rate” means the greatest of (a) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its “prime rate,” with the understanding that the “prime rate” is
one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publication or publications as Wells
Fargo may designate, (b) the sum of (i) the Federal Funds Rate, as in effect
from time to time, plus (ii) one-half of one percent (0.50%) and (c) one and
one-half percent (1.50%) per annum.
               “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) for which any Loan Party or any Subsidiary or ERISA
Affiliate of any Loan Party has been an “employer” (as defined in Section 3(5)
of ERISA) within the past six years.
               “Board of Directors” means the board of directors (or comparable
managers or managing members) of a Person or any committee thereof duly
authorized to act on behalf of the board of directors (or comparable managers or
managing members).
               “Books” means all of a Person’s and its Subsidiaries’ now owned
or hereafter acquired books and records (including all of their Records
indicating, summarizing, or evidencing their assets (including the Collateral)
or liabilities, all of such Person’s or its Subsidiaries’ Records relating to
their business operations or financial condition, and all of their goods or
General Intangibles related to such information).
               “Borrower” has the meaning set forth in the preamble to this
Agreement.
               “Borrower Interest Coverage Ratio” means, as of any date of
determination and for the applicable period, the ratio of (a) EBITDA to
(b) Interest Expense, in each case as determined on a consolidated basis for
Borrower and its Subsidiaries.

3



--------------------------------------------------------------------------------



 



               “Borrower Lease” means, as of any date of determination, each
Lease with respect to which Borrower is the lessor as of such date.
               “Borrower Portfolio” means (i) for purposes of Section 7.17(d),
as of any date of determination, all Leases that were Borrower Leases at such
date of determination, (ii) for purposes of Section 7.17(e), for any
twelve-month period of determination, all Leases that were Borrower Leases at
any time during such period, and (iii) for purposes of Section 7.17(f), for any
origination period, all Borrower Leases originated or acquired by Borrower
during such origination period, whether or not constituting Borrower Leases or
otherwise owned by Borrower as of the applicable date of the calculation of the
Static Loss Pool Ratio.
               “Borrower Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) the outstanding amount of all
Indebtedness, minus (ii) all Subordinated Debt, to (b) Tangible Net Worth (as
calculated to exclude any non-cash gains and losses, with respect to any asset
or liability arising out of Hedge Agreements, otherwise included in the
calculation thereof) as of such date, in each case as determined on a
consolidated basis for Borrower and its Subsidiaries.
               “Borrowing” means a borrowing hereunder consisting of Advances.
               “Borrowing Base” means, as of any date of determination, the
result of:
               (a) 80% times the Net Investment in Eligible Leases, minus
               (b) the sum of (i) the Bank Product Reserve, if any, and (ii) the
aggregate amount of reserves, if any, established by Lender under
Section 2.1(b).
               “Borrowing Base Certificate” means a certificate executed by an
Authorized Person used to determine the Borrowing Base substantially in the form
of Exhibit B-1 or as otherwise modified from time to time by agreement of Lender
and Borrower. Solely for purposes of calculating Availability under any
Borrowing Base Certificate delivered as of the date of any requested Advance in
accordance with Section 6.2(b) (other than any Advance to be made on a Payment
Date after the application of amounts on deposit in the Collection Account in
accordance with Section 2.3(b)), Borrower shall be permitted to subtract from
the outstanding balance of Advances reflected in such Borrowing Base Certificate
the amount, as determined by Borrower consistent with the “waterfall” set forth
in Section 2.3(b)(i) but subject to confirmation by Lender, of funds on deposit
in the Collection Account that will be applied to outstanding Advances in
accordance with Section 2.3(b)(i)(L) on the next occurring Payment Date.
               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks are authorized or required to close in the state of
California, except that, if a determination of a Business Day shall relate to a
LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.
               “Capitalization Event” means any event whereby the De Novo Period
has expired or MBB is otherwise permitted by all applicable Governmental
Authorities to increase its capitalization, in either case so as to allow MBB to
increase its assets in excess of the limits currently applicable to MBB.
               “Capitalization Event Distributions” means one or more
distributions or dividends by Servicer to Parent, following the occurrence of a
Capitalization Event.
               “Capital Lease” means a lease that is required to be capitalized
for financial reporting purposes in accordance with GAAP.

4



--------------------------------------------------------------------------------



 



               “Cash Equivalents” means (a) marketable direct obligations issued
by, or unconditionally guaranteed by, the United States or issued by any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with
(i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the amount maintained with any such other bank is less than
or equal to $100,000 and is insured by the Federal Deposit Insurance
Corporation, and (f) Investments in money market funds or mutual funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.
               “Cash Management Bank” has the meaning set forth in
Section 2.6(a).
               “Certificate of Title” means, with respect to any Leased
Equipment subject to a certificate of title act or statute, the certificate of
title or equivalent document issued by the jurisdiction in which such Leased
Equipment is located, evidencing ownership thereof and the holder(s) of a Lien
therein.
               “Change of Control” means that (a) Parent ceases to own and
control 100% of the outstanding Stock of Originator, (b) Originator ceases to
own and control 100% of the outstanding Stock of Borrower, (c) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 25%, or more, of the Stock of Parent having the right
to vote for the election of members of its Board of Directors, (d) a majority of
the members of the Board of Directors of any Loan Party do not constitute
Continuing Directors.
               “Chattel Paper” means “chattel paper,” as that term is defined in
the Code, and in the case of Borrower specifically includes, without limitation,
all of Borrower’s right, title and interest in, to and under a Lease.
               “Closing Certificate” means the certificate delivered by an
Executive Officer to Lender on or before the Closing Date, substantially in the
form provided by Lender.
               “Closing Date” means the date of this Agreement.
               “Closing Date Business Plan” means the set of Projections of
Borrower (on a consolidating basis) and Originator (on a consolidated basis) for
the period commencing on June 30, 2009 and ending on December 31, 2011 (on a
month-by-month basis through December 31, 2010, and an annual basis thereafter),
in form and substance (including as to scope and underlying assumptions)
satisfactory to Lender and attached as an exhibit to the Closing Certificate,
which Projections shall include forecasted balance sheets and profit and loss
statements, together with appropriate supporting details and a statement of
underlying assumptions.
               “Code” means the Uniform Commercial Code, as in effect in the
State of New York from time to time; provided, however, that in the event that,
by reason of mandatory provisions of law, any or

5



--------------------------------------------------------------------------------



 



all of the attachment, perfection, priority, or remedies with respect to
Lender’s Lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in a jurisdiction other than the State of New York, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority, or remedies.
               “Collateral” means all now owned or hereafter acquired right,
title, and interest of Borrower in and to all property and assets, including
without limitation, each of the following:
               (a) Accounts,
               (b) Books,
               (c) commercial tort claims described on Schedule 5.7(d),
               (d) Deposit Accounts (including the Lockbox Account),
               (e) Equipment,
               (f) General Intangibles,
               (g) Inventory,
               (h) Investment Property (including all of its securities and
Securities Accounts),
               (i) Chattel Paper (including, without limitation, Borrower
Leases) and Negotiable Collateral (including, without limitation, Notes),
               (j) Supporting Obligations,
               (k) Borrower’s rights under, including the right to enforce, the
Purchase and Contribution Agreement, the Servicing Agreement, the Backup
Servicing Agreement, and any Originator’s Assignment,
               (l) money or other assets of Borrower that now or hereafter come
into the possession, custody, or control of Lender, and
               (m) the proceeds and products, whether tangible or intangible, of
any of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, Real Property, Supporting Obligations, money, or other tangible or
intangible property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof.
               “Collateral Access Agreement” means a landlord waiver agreement
from the applicable lessor of any leased location that is or will be Borrower’s
chief executive office or at which Borrower’s primary records with respect to
the Borrower Leases are or will be maintained, in each case in form and
substance satisfactory to Lender.
               “Collection Account” means the account established by and in the
name of Borrower at the Collection Account Bank bearing account number 23731400,
the terms and conditions of which are satisfactory to Lender, and subject to the
Collection Account Control Agreement.

6



--------------------------------------------------------------------------------



 



               “Collection Account Bank” means Wells Fargo or such other bank as
is approved in advance by Lender and that enters into a Collection Account
Control Agreement in favor of Lender.
               “Collection Account Control Agreement” means the Control
Agreement among Borrower, Lender and the Collection Account Bank that governs
the Collection Account.
               “Collection Costs” means, with respect to any Defaulted Lease and
subject to the Servicer’s standards of care set forth in the Servicing
Agreement, reasonable out-of-pocket costs and expenses incurred by the Servicer
(including reasonable attorney’s fees and out-of-pocket expenses) and payable to
Persons other than Affiliates in connection with the realization, attempted
realization or enforcement of rights and remedies upon such Defaulted Lease.
               “Collection Period” means the period commencing on the first day
of a calendar month and ending on the last day of such calendar month. The
“related Collection Period” for any Interest Payment Date or Payment Date shall
mean the Collection Period ending immediately prior to such Interest Payment
Date or Payment Date, respectively.
               “Collections” means all cash, checks, notes, instruments, and
other items of payment (including insurance proceeds, proceeds of cash sales,
rental proceeds, tax refunds, payments and prepayments of principal, interest,
fees, penalties, payments under policies of title, hazard or other insurance,
payments under supporting obligations and other payments paid with respect to or
in connection with a Lease) paid or payable with respect to Borrower Leases and
other Collateral, including all payments received by or on behalf of Borrower
pursuant to any Hedge Agreement.
               “Commercial Lease” means a Lease providing for the lease of
Equipment (including any computer programs and related General Intangibles) that
is not for the personal, family or household purposes of the Account Debtor
thereon.
               “Commercial Tort Claim Assignment” has the meaning set forth in
Section 4.5(b).
               “Compliance Certificate” means a certificate substantially in the
form of Exhibit C-1 executed and delivered by an Executive Officer of Borrower
and Servicer to Lender.
               “Continuing Director” means, in the case of any Loan Party,
(a) any member of the Board of Directors who was a director (or comparable
manager) of such Loan Party on the Closing Date, and (b) any individual who
becomes a member of the Board of Directors of such Loan Party after the Closing
Date if such individual was appointed or nominated for election to such Board of
Directors by a majority of the Continuing Directors of such Loan Party, but
excluding any such individual originally proposed for election in opposition to
such Board of Directors in office at the Closing Date in an actual or threatened
election contest relating to the election of the directors (or comparable
managers) of such Loan Party and whose initial assumption of office resulted
from such contest or the settlement thereof.
               “Contract Balance Remaining” means, in the case of any Lease and
as of any date of determination, the undiscounted unpaid amount of the total
minimum lease payments owing on such Lease.
               “Contract Data Tape” means an electronic file containing data
regarding each of the Borrower Leases, including but not limited to (i) the
information with respect to each Borrower Lease set forth in the Contract
Schedule along with a detailed list of the Account Debtors and their contact
information, (ii) any other information necessary to compute compliance with the
eligibility criteria herein, (iii) information regarding Collections in the most
recent Collection Period, (iv) such other

7



--------------------------------------------------------------------------------



 



information as is required by the Backup Servicer under the Backup Servicing
Agreement, and (v) such other information as is requested by Lender in its
Permitted Discretion.
               “Contract File” has the meaning set forth in the Custodial
Agreement.
               “Contract Schedule” has the meaning set forth in the Custodial
Agreement.
               “Control Agreement” means a control agreement, in form and
substance reasonably satisfactory to Lender, executed and delivered by Borrower,
Lender, and the applicable securities intermediary (with respect to a Securities
Account) or bank (with respect to a Deposit Account).
               “Credit Protection Laws” means all federal, state and local laws
in respect of the business of extending credit to borrowers, including without
limitation, the Truth in Lending Act (and Regulation Z promulgated thereunder),
Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection
Practices Act, Gramm-Leach-Bliley Financial Privacy Act, Real Estate Settlement
Procedures Act, Home Mortgage Disclosure Act, Fair Housing Act,
anti-discrimination and fair lending laws, laws relating to servicing procedures
or maximum charges and rates of interest, and other similar laws, each to the
extent applicable, and all applicable regulations in respect of any of the
foregoing.
               “Custodial Agreement” means that certain Custodial Agreement,
dated as of the date hereof, by and among Borrower, Custodian, and Lender, as
amended from time to time, whereby Custodian agrees to act as custodian and
bailee for the Lender and hold the Originals of the Borrower Leases, Notes,
Lease Documents and related Chattel Paper.
               “Custodial Receipt and Report” has the meaning set forth in the
Custodial Agreement.
               “Custodian” means Wells Fargo, in its capacity as a custodian
under a Custodial Agreement, and its successors and permitted assigns.
               “Custodian Fees” has the meaning set forth in the Custodial
Agreement.
               “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
               “Default” means an event, condition, or default that, with the
giving of notice, the passage of time, or both, would be an Event of Default.
               “Defaulted Lease” means, on any date of determination, a Lease
with respect to which (a) one or more scheduled payments is more than 10% unpaid
for more than 120 days (measured as of the 20th calendar day of the month) past
the date such payment became due and payable according to the original terms of
such Lease or, if applicable, as amended in accordance with the Required
Procedures, (b) such Lease or any scheduled payment on such Lease shall have
been charged or written off at any time during the twelve-month period ended on
such date of determination, or (c) any proceeding has been commenced to
repossess, foreclose or otherwise realize upon any of the Leased Equipment
covered by such Lease as of such date of determination.
               “Delinquent Lease” means a Lease, other than a Defaulted Lease,
with respect to which one or more scheduled payments is more than 10% unpaid for
more than 60 days past the date such payment became due and payable according to
the original terms of such Lease or, if applicable, as amended in accordance
with the Required Procedures.

8



--------------------------------------------------------------------------------



 



               “De Novo Period” means the period during which MBB is authorized
to operate with certain asset growth restrictions, which period is currently
scheduled to end on March 11, 2011
               “Deposit Account” means any deposit account (as that term is
defined in the Code).
               “Designated Account” means the Deposit Account of Servicer
identified on Schedule D-1.
               “Designated Account Bank” has the meaning ascribed thereto on
Schedule D-1.
               “Disbursement Letter” means an instructional letter executed and
delivered by Borrower to Lender regarding the disbursements of the proceeds of
an Advance on a Funding Date, the form and substance of which is satisfactory to
Lender.
               “Dollars” or “$” means United States dollars.
               “EBITDA” means, with respect to any fiscal period for any Person,
such Person’s Net Income, plus Interest Expense, income taxes, non-cash
compensation, and depreciation and amortization, as determined on a consolidated
basis in accordance with GAAP.
               “Eligible Lease” means a Commercial Lease (that is also a
Borrower Lease) providing for the lease of Equipment and evidencing the legally
enforceable obligation of the Account Debtor thereon to make payments to
Borrower pursuant to the terms thereof, that complies with each of the
representations and warranties respecting Eligible Leases made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Lender in Lender’s Permitted Discretion.
Eligible Leases shall not include the following:
               (a) each Lease that is not a Commercial Lease originated by
Originator in the ordinary course of its leasing business and acquired by
Borrower in accordance with the terms of the Purchase and Contribution
Agreement,
               (b) each Lease that fails to conform to the Required Procedures
in effect on the date of origination thereof or that is not evidenced by
authenticated (as such term is defined in the Code) Approved Forms,
               (c) each Lease with respect to which Borrower does not have a
first priority security interest in the Equipment subject to such Lease and all
books and records relating thereto that has been duly perfected through the
filing of an appropriate financing statement against the applicable Account
Debtor if Borrower’s original net investment (inclusive of residual value) in
such Lease is greater than $25,000,
               (d) each Lease that is not payable in Dollars, or with respect to
which the Equipment subject to the Lease is not located in the United States,
               (e) (i) each Lease with respect to which the Account Debtor does
not maintain its chief executive office in the United States, (ii) each Lease
with respect to which the Account Debtor is not organized under the laws of the
United States or any state thereof and (iii) each Lease with respect to which
the Account Debtor is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision of such
a foreign country or sovereign state, or of

9



--------------------------------------------------------------------------------



 



any department, agency, public corporation, or other instrumentality of such a
foreign country or sovereign state,
               (e) each Lease that does not constitute freely transferable
Chattel Paper,
               (f) each Lease that is not a “finance lease,” as such term is
defined in the Code,
               (g) each Lease that is not accounted for as a direct finance
lease or that does not evidence a triple-net, full pay-out (meaning that the
cost of the leased Equipment is fully covered by scheduled lease payments
without inclusion of any end-of-term purchase option payment), non-cancelable
obligation of the Account Debtor with respect thereto, with no contingencies,
               (h) each Lease that is extended, modified, restated or amended at
any time other than in accordance with the Required Procedures,
               (i) each Lease that does not comply in all respects with all
Applicable Laws, including, without limitation, federal, state and local laws
and regulations, including usury, securities laws, equipment leasing and credit
disclosure laws and regulations,
               (j) each Lease with respect to which any contractually required
payment is past due more than 60 days at the time such Lease becomes part of the
Collateral pool or 90 days at any time thereafter,
               (k) each Lease that has an original term greater than 72 months,
               (l) at any time that the weighted average term (at origination)
of all Leases not excluded by other items in this definition exceeds 48 months,
each Lease with a initial term of more than 48 months selected by Lender, in its
Permitted Discretion, until the weighted average term (at origination) of all
Leases not excluded by other items in this definition equals or is less than 48
months,
               (m) each Lease with respect to which the first contractually
required payment is not made within 60 days of the due date thereof,
               (n) each Lease with respect to which Lender has not received the
acknowledgment of the Custodian in writing that the Custodian is holding for the
benefit of Lender, as collateral for the Obligations, (i) the Original of the
completed agreement and all modifications thereof, evidencing such Lease,
executed by the Account Debtor thereof providing for payment of lease payments
to Borrower, (ii) an assignment of such Lease executed by Borrower in favor of
Lender, (iii) if the property that is the subject of such Lease is subject to
any Certificate of Title Act, the original Certificate of Title for the
Equipment subject to such Lease, or, if a new or replacement title document is
being sought, evidence of the filing of the application therefor, or certificate
of lien or other notification issued by the applicable Governmental Authority,
which shows Borrower as the holder of a first priority security interest in such
Equipment and Borrower or the applicable Account Debtor as the owner of such
Equipment, (iv) the appropriate executed assignment documents for endorsing such
first priority security interest to Lender or in blank, and (v) the Original
guaranty, if any, executed in connection with such Lease,
               (o) each Irregular Lease, except to the extent not excluded by
item (ff) below,
               (p) each Lease to the extent the Net Investment therein exceeds
$150,000, unless specifically determined to be an Eligible Lease by Lender
following a review thereof, on a case-by-case basis,

10



--------------------------------------------------------------------------------



 



               (q) at any time that the average Net Investment of all Leases not
excluded by other items in this definition exceeds $12,000, each Lease with a
Net Investment in excess of $12,000 selected by Lender, in its Permitted
Discretion, until the average Net Investment of all Leases not excluded by other
items in this definition is equal to or less than $12,000,
               (r) each Lease with respect to which the Account Debtor or a
guarantor of such Lease is an Affiliate of Borrower or controlled by an employee
or agent of Borrower or an employee or agent of any Affiliate of Borrower, or a
member of the family of any of the foregoing,
               (s) each Lease with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States, or (ii) any state of the United States, or any municipality or
other political subdivision thereof, or of any department, agency, public
corporation or other instrumentality thereof, except for Leases with respect to
which the Account Debtor is a municipality that are not excluded by item (mm)
below,
               (t) each Lease with respect to which the Account Debtor is a
creditor of any Loan Party, has a right of setoff or counterclaim, or has
asserted a right of setoff or counterclaim, or has disputed in writing its
obligation to pay all or any portion of the Lease, to the extent of such claim,
right of setoff, or dispute,
               (u) each Lease with respect to which the Account Debtor is
subject to an Insolvency Proceeding, is not Solvent, has gone out of business,
or as to which Borrower has received notice of an imminent Insolvency Proceeding
or a material impairment of the financial condition of such Account Debtor,
               (v) each Lease with respect to which the Account Debtor is
located in a state or jurisdiction (e.g., New Jersey, Minnesota, and West
Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless Borrower or Servicer has so qualified, filed such reports or forms, or
taken such actions (and, in each case, paid any required fees or other charges),
except to the extent that Borrower or Servicer may qualify subsequently as a
foreign entity authorized to transact business in such state or jurisdiction and
gain access to such courts, without incurring any cost or penalty viewed by
Lender to be significant in amount, and such later qualification cures any
access to such courts to enforce payment of such Account,
               (w) each Lease, the collection of which, Borrower or Lender, in
its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor’s financial condition,
               (x) each Lease that is not subject to a valid and perfected
first-priority Lender’s Lien,
               (y) each Lease with respect to which a participating interest
therein is held by or has been transferred or assigned to any Person,
               (z) each Lease to the extent that it covers property located in a
jurisdiction where Borrower or Originator is required to hold a valid permit or
license to conduct its leasing business, unless Lender has received satisfactory
evidence of the issuance of such permit or license,
               (aa) each Lease of Equipment that was previously repossessed by
Borrower or Originator, unless this item (aa) is waived with the consent of the
Lender following a review of such Lease and related credit analysis of its
Account Debtor,

11



--------------------------------------------------------------------------------



 



               (bb) each Lease to the extent, and only to the extent, that the
Net Investment therein and any other material information relating thereto as
reported by Borrower to Lender is not true and correct,
               (cc) any Repurchased Lease (other than those approved by Lender
for inclusion as Eligible Leases in the Borrowing Base Certificate delivered on
the Closing Date), except to the extent not excluded by item (nn) below.
               On each date of determination of the Net Investment of Eligible
Leases, after determining a preliminary aggregate Net Investment of Eligible
Leases by applying the foregoing exclusions (the “Preliminary Total Eligible
Leases”), each of the following clauses shall be applied, using the Preliminary
Total Eligible Leases to determine ineligible portions, if any, and thus
determine the final aggregate Net Investment of Eligible Leases on the date of
determination. Eligible Leases shall not include the following (unless
specifically determined to be an Eligible Lease by Lender following a review
thereof on a case-by-case basis, to the extent of such eligibility):
               (dd) that portion of the Net Investment in each Lease that is
extended, modified, restated or amended at any time which, when added to the Net
Investment in all other Leases that have been extended, modified, restated or
amended at any time and that are not excluded by other items of this definition
and not excluded by this item (dd), exceeds three percent (3%) of the
Preliminary Total Eligible Leases,
               (ee) that portion of the Net Investment in each Lease that has an
original term greater than 60 months, but not greater than 72 months, which,
when added to the Net Investment in all other such Leases that are not excluded
by other items of this definition and not excluded by this item (ee), exceeds
three percent (3%) of the Preliminary Total Eligible Leases,
               (ff) all Irregular Leases, other than that portion of the Net
Investment in each Irregular Lease that provides for quarterly lease payments
which, when added to the Net Investment in all other such Irregular Leases not
excluded by other items of this definition and not excluded by this item (ff),
does not exceed three percent (3%) of the Preliminary Total Eligible Leases,
               (gg) that portion of the Net Investment in each Lease with a Net
Investment in excess of (i) $35,000 which, when added to the Net Investment in
all other such Leases not excluded by other items of this definition and not
excluded by this clause (i), exceeds twenty-five percent (25%) of the
Preliminary Total Eligible Leases, (ii) $50,000 which, when added to the Net
Investment in all other such Leases not excluded by other items of this
definition and not excluded by this clause (ii), exceeds ten percent (10%) of
the Preliminary Total Eligible Leases, or (iii) $100,000, but not in excess of
$150,000 which, when added to the Net Investment in all other such Leases not
excluded by other items of this definition and not excluded by this clause
(iii), exceeds two percent (2%) of the Preliminary Total Eligible Leases,
               (hh) that portion of the Net Investment in each Lease of an
Account Debtor to the extent that the Net Investment therein, when added to the
Net Investment in all other Leases of such Account Debtor and its Affiliates
that are not excluded by other items of this definition and not excluded by this
item (hh), exceeds three-quarters of one percent (0.75%) of the Preliminary
Total Eligible Leases,
               (ii) after ranking each Account Debtor by the aggregate Net
Investment in all Leases of such Account Debtor and its Affiliates, that portion
of the aggregate Net Investment in all such Leases with respect to an Account
Debtor which is one of the fifteen (15) highest ranking Account Debtors, which,
when added to the aggregate Net Investment in all Leases of such fifteen
(15) Account Debtors

12



--------------------------------------------------------------------------------



 



and their Affiliates that are not excluded by other items of this definition and
not excluded by this item (jj), exceeds five percent (5%) of the Preliminary
Total Eligible Leases,
               (jj) (i) that portion of the aggregate Net Investment in all
Leases covering property located in California not excluded by other items of
this definition which exceeds thirteen percent (13%) of the Preliminary Total
Eligible Leases, (ii) that portion of the aggregate Net Investment in all Leases
covering property located in Florida, New Jersey, New York or Texas not excluded
by other items of this definition which exceeds, in the case of property located
in any such state, ten percent (10%) of the Preliminary Total Eligible Leases,
and (iii) that portion of the aggregate Net Investment in all Leases covering
property located in any other state or the District of Columbia not excluded by
other items of this definition which exceeds, in the case of property located in
any such state or District, six percent (6%) of the Preliminary Total Eligible
Leases,
               (kk) that portion of the aggregate Net Investment in all Leases
covering property sold by the same vendor or its Affiliates not excluded by
other items of this definition which exceeds five percent (5%) of the
Preliminary Total Eligible Leases,
               (ll) (i) that portion of the aggregate Net Investment in all
Leases covering property that is included in an Equipment Type other than
copiers, not excluded by other items of this definition, which exceeds ten
percent (10%) of the Preliminary Total Eligible Leases, and (ii) that portion of
the aggregate Net Investment in all Leases covering property that is included in
the Equipment Type of copiers, not excluded by other items of this definition,
which exceeds thirty percent (30%) of the Preliminary Total Eligible Leases,
               (mm) that portion of the aggregate Net Investment in all Leases
with respect to which the Account Debtor is a municipality not excluded by other
items of this definition which exceeds five percent (5%) of the Preliminary
Total Eligible Leases,
               (nn) all Repurchased Leases (other than those approved by Lender
for inclusion as Eligible Leases in the Borrowing Base Certificate delivered on
the Closing Date), other than that portion of the Net Investment in such
Repurchased Leases which, when added to the Net Investment in all such other
Repurchased Leases not excluded by other items of this definition and not
excluded by this item (nn), does not exceed five percent (5%) of the Preliminary
Total Eligible Leases, and
               (oo) that portion of the aggregate Net Investment in all Leases
with respect to which the first contractually required payment is made during
the period from the 31st through the 60th day after the due date thereof, not
excluded by other items of this definition, which exceeds ten percent (10%) of
the Preliminary Total Eligible Leases.
Without limiting the foregoing, Lender retains the right at any time and from
time to time to modify any standards of eligibility set forth in this definition
of “Eligible Lease” and to establish reserves against valuation hereunder.
               “Eligible Transferee” means, (a) so long as no Event of Default
has occurred and is continuing, any Person that is not engaged in the regular
course of its business in direct competition with Originator’s principal
business and which is (i) a commercial bank organized under the laws of the
United States, or any state thereof, and having total assets in excess of
$1,000,000,000, (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States, (iii) a finance company,
insurance company, or other financial institution or fund that is

13



--------------------------------------------------------------------------------



 



engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets in excess of $1,000,000,000, (iv) any Affiliate (other than individuals)
of Lender, or (v) another Person approved by Borrower (which approval of
Borrower shall not be unreasonably withheld, delayed, or conditioned), and
(b) during the continuation of an Event of Default, any Person approved by
Lender.
               “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials from (a) any assets, properties, or
businesses of any Loan Party, its Subsidiaries, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Loan Party, its
Subsidiaries, or any of their predecessors in interest.
               “Environmental Law” means any applicable federal, state,
provincial, foreign or local statute, law, rule, regulation, ordinance, code,
binding and enforceable guideline, binding and enforceable written policy, or
rule of common law now or hereafter in effect and in each case as amended, or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, in each case, to the extent
binding on any Loan Party or its Subsidiaries, relating to the environment, the
effect of the environment on employee health or safety, or Hazardous Materials,
including the Comprehensive Environmental Response Compensation and Liability
Act, 42 USC §9601 et seq.; the Resource Conservation and Recovery Act, 42 USC
§6901 et seq.; the Federal Water Pollution Control Act, 33 USC §1251 et seq.;
the Toxic Substances Control Act, 15 USC §2601 et seq.; the Clean Air Act, 42
USC §7401 et seq.; the Safe Drinking Water Act, 42 USC §3803 et seq.; the Oil
Pollution Act of 1990, 33 USC §2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC §11001 et seq.; the Hazardous
Material Transportation Act, 49 USC §1801 et seq.; and the Occupational Safety
and Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.
               “Environmental Liabilities and Costs” means all liabilities,
monetary obligations, losses, damages, punitive damages, consequential damages,
treble damages, costs and expenses (including all reasonable fees, disbursements
and expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
               “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
               “Equipment” means equipment (as that term is defined in the Code)
and inventory held for lease or subject to any Lease, and includes machinery,
machine tools, motors, furniture, furnishings, fixtures, vehicles (including
motor vehicles), computer hardware, tools, parts, and goods (other than consumer
goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.
               “Equipment Type” means, with respect to any Leased Equipment, any
category of equipment financed by Borrower or Originator in the ordinary course
of business.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any successor statute thereto.

14



--------------------------------------------------------------------------------



 



               “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Loan Party or its Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Loan Party or its Subsidiaries under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which any Loan Party or any of its Subsidiaries is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of any Loan Party or its Subsidiaries under
IRC Section 414(o).
               “Event of Default” has the meaning set forth in Section 8.
               “Exchange Act” means the Securities Exchange Act of 1934, as in
effect from time to time.
               “Executive Officer” means each of the following individuals:
Daniel P. Dyer, George D. Pelose, and Lynne Wilson.
               “Federal Funds Rate” means, for any period, a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by Wells Fargo from
three Federal Funds brokers of recognized standing selected by Wells Fargo.
               “Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrower and Lender, in form and substance satisfactory to
Lender.
               “FEIN” means a Federal Employer Identification Number.
               “Filing Authorization Letter” means one or more letters duly
executed by Borrower and each Seller authorizing Lender to file appropriate
financing statements in such office or offices as may be necessary or, in the
opinion of Lender, desirable to perfect the security interests to be created by
the Loan Documents.
               “Fixtures” means fixtures, as such term is defined in the Code.
               “Funding Date” means the date on which a Borrowing occurs.
               “GAAP” means generally accepted accounting principles as in
effect from time to time in the United States, consistently applied.
               “General Intangibles” means general intangibles (as that term is
defined in the Code), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund

15



--------------------------------------------------------------------------------



 



claims, and any other personal property other than Accounts, Chattel Paper,
commercial tort claims, Deposit Accounts, goods, Investment Property, and
Negotiable Collateral.
               “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, formation or organization, bylaws,
operating or limited liability company agreement, partnership agreement or other
organizational documents of such Person, as applicable.
               “Governmental Authority” means any federal, state, local, or
other governmental or administrative body, instrumentality, board, department,
or agency or any court, tribunal, administrative hearing body, arbitration
panel, commission, or other similar dispute-resolving panel or body.
               “Guarantors” means, collectively, (a) Parent, (b) Originator, and
(c) each other Person that executes a Guaranty after the Closing Date, and
“Guarantor” means Parent or any such Person, individually.
               “Guaranty” means any guaranty executed and delivered by Parent,
Originator or any other Guarantor to Lender in connection with this Agreement,
in form and substance satisfactory to Lender.
               “Hazardous Materials” means (a) substances that are defined or
listed in, or otherwise classified pursuant to, any Applicable Laws or
regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
               “Hedge Agreement” means any and all agreements or documents now
existing or hereafter entered into by any Person that provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Person’s exposure to fluctuations in interest
rates.
               “Indebtedness” of a Person means (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, interest
rate swaps, or other financial products, (c) all obligations of such Person as a
lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of such Person, irrespective of whether such
obligation or liability is assumed, (e) all obligations of such Person to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all mark to market exposure and other net monetary obligations
of such Person owing under Hedge Agreements, and (g) any obligation guaranteeing
or intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.
               “Indemnified Liabilities” has the meaning set forth in
Section 11.3.

16



--------------------------------------------------------------------------------



 



               “Indemnified Person” has the meaning set forth in Section 11.3.
               “Initial Direct Costs” with respect to a Lease means “initial
direct costs” as that term is defined in Statement of Financial Accounting
Standards (“FASB”) No. 91, dated December 1986, issued by the Financial
Accounting Standards Board, as amended by FASB 98, dated May 1988.
               “Insolvency Proceeding” means any proceeding commenced by or
against any Person under any provision of the Bankruptcy Code or under any other
state or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
               “Intangible Assets” means, with respect to any Person, that
portion of the book value of all of such Person’s assets that would be treated
as intangibles under GAAP.
               “Interest Expense” means, with respect to any fiscal period,
gross interest expense of a Person and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
               “Interest Payment Date” means, (i) absent an Event of Default,
the first (1st) day of each month or, if such day is not a Business Day, the
next succeeding Business Day and (ii) if an Event of Default has occurred and is
continuing, any date or dates specified by Lender for the application and
disbursement of Collections and other proceeds of the Collateral to the payment
of interest and fees accrued under this Agreement.
               “Inventory” means inventory (as that term is defined in the
Code), including any property subject to a Lease and any property obtained by
Borrower by repossession, foreclosure or otherwise realizing upon a Lease.
               “Investment” means, with respect to any Person, any investment by
such Person in any other Person (including Affiliates) (a) in the form of loans,
guarantees, advances, or capital contributions (excluding (i) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (ii) bona fide Accounts arising in the
ordinary course of business consistent with past practice), (b) in the form of
purchases or other acquisitions of Indebtedness, Stock, or all or substantially
all of the assets of such other Person (or of any division or business line of
such other Person), and (c) any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
               “Investment Property” means investment property (as that term is
defined in the Code).
               “IRC” means the Internal Revenue Code of 1986, as in effect from
time to time.
               “Irregular Lease” shall mean a Lease that does not provide for
regularly scheduled equal monthly payments in cash or that has other irregular
payment terms, such as deferral of any payments or reduced payments for any
period.
               “Lease” means a lease agreement evidencing a lease of personal
property by a Loan Party or any of its Subsidiaries, as lessor.
               “Lease Documents” means all (i) leases or other agreements
between an Account Debtor and Servicer or Borrower, providing for or otherwise
governing a Borrower Lease and evidencing, or otherwise providing for, such
Account Debtor’s obligation to repay same, together with each renewal,
extension, modification or amendment thereof, and (ii) all security agreements,
pledge agreements,

17



--------------------------------------------------------------------------------



 



assignments and other agreements executed by an Account Debtor or other third
party providing for or evidencing any Lien in any property securing a Borrower
Lease, and any agreements, instruments and documents executed by any Person in
respect of a supporting obligation in connection with any Collateral, and any
warranty of validity or other agreement providing for or evidencing assurance
with respect to the existence, authenticity or genuineness of any property
subject to or securing a Borrower Lease.
               “Leased Equipment” means any property securing payment of, or any
property that is subject to, a Borrower Lease.
               “Lender” has the meaning set forth in the preamble to this
Agreement.
               “Lender Expenses” means all reasonable (a) costs or expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
under any of the Loan Documents that are paid, advanced, or incurred by Lender,
(b) out-of-pocket fees or charges paid or incurred by Lender in connection with
Lender’s transactions under or in connection with the Loan Documents with any
Loan Party, Backup Servicer, Custodian, and any replacement servicer or any
custodian, including, fees or charges for photocopying, notarization, couriers
and messengers, telecommunication, public record searches (including tax lien,
litigation, and UCC searches and including searches with the patent and
trademark office, the copyright office, or the department of motor vehicles),
filing, recording, or publication, (c) fees and charges paid or incurred by
Lender in connection with appraisals and collateral valuations (including
initial and subsequent periodic collateral appraisals or valuations or business
valuations to the extent of the fees and charges therefor (and up to the amount
of any limitation contained in this Agreement or the Fee Letter)), (d) costs and
expenses incurred by Lender in the disbursement of funds to or for the account
of Borrower (by wire transfer or otherwise) and charges paid or incurred by
Lender resulting from the dishonor of checks, (e) costs and expenses paid or
incurred by Lender to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, or of traveling to any Loan Party’s offices to inspect or otherwise
monitor Borrower’s operations and any Collateral, (f) audit fees and expenses of
Lender related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement or
the Fee Letter, (g) costs and expenses of third-party claims or any other suit
paid or incurred by Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or Lender’s
relationship with any Loan Party, Backup Servicer, Custodian, any replacement
servicer or any custodian, (h) Lender’s costs and expenses incurred on or prior
to the Closing Date in connection with the proposed credit facility to be
evidenced by this Agreement, including, without limitation, costs and expenses
incurred by auditors’ verification of Borrower’s and Servicer’s records,
background investigations of principals and key management, UCC searches and
filings and preparation of documents, (i) Lender’s documented third-party
out-of-pocket costs and expenses (including reasonable attorneys’ fees) incurred
in advising, structuring, drafting, reviewing, administering, syndicating or
amending the Loan Documents, (j) Lender’s costs and expenses (including
attorneys’, accountants’, consultants’, and other advisors’ fees and expenses)
incurred in terminating, enforcing (including attorneys’, accountants’,
consultants’, and other advisors’ fees and expenses incurred in connection with
a “workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or its Subsidiaries or any Guarantor, Backup Servicer, Custodian,
replacement servicer or custodian or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral and
(k) any fees or expenses reasonably incurred by Lender in connection with any
replacement servicing agreement or custodial agreement, any other agreement that
Lender enters into with Backup Servicer, Custodian, any

18



--------------------------------------------------------------------------------



 



replacement servicer or custodian, or otherwise in connection with servicing or
holding any of the Collateral.
               “Lender-Related Person” means Lender, together with its
Affiliates, officers, directors, employees, attorneys, and agents.
               “Lender’s Account” means the deposit account identified on
Schedule L-1.
               “Lender’s Liens” means the Liens granted by Borrower and its
Subsidiaries or any other Person to Lender under this Agreement or the other
Loan Documents.
               “LIBOR Rate” means, for each calendar month, for each LIBOR Rate
Loan, the rate per annum determined by Lender (rounded upwards, if necessary, to
the next 1/100%) by dividing (i) the Base LIBOR Rate for such calendar month, by
(ii) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.
               “LIBOR Rate Loan” means each portion of an Advance that bears
interest at a rate determined by reference to the LIBOR Rate.
               “Lien” means any interest in an asset securing an obligation owed
to, or a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, deed to secure debt, encumbrance, notice of lien, levy
or assessment, pledge, hypothecation, assignment, deposit arrangement, security
agreement, conditional sale or trust receipt, or from a lease, consignment, or
bailment for security purposes and also includes reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property.
               “Loan Account” has the meaning set forth in Section 2.9.
               “Loan Documents” means this Agreement, the Backup Servicing
Agreement, the Bank Product Agreements, the Closing Certificate, the Collection
Account Control Agreement, the Lockbox Control Agreement, any other Control
Agreement, the Custodial Agreement, each Disbursement Letter, the Fee Letter,
the Officers’ Certificate, the Purchase and Contribution Agreement, each
Purchase Date Notice, the Servicing Agreement, any Subordination Agreement, the
Pledge Agreement, each Guaranty, any note or notes executed by Borrower in
connection with this Agreement and payable to Lender, and any other agreement
entered into, now or in the future, by, on the one hand, the Lender, and, on the
other hand, any Obligor or any of its Subsidiaries, and/or any custodian in
connection with this Agreement.
               “Loan Parties” means, collectively, Borrower and each Guarantor
(in the capacity of guarantor as well as in the capacity of Originator and
Servicer, as applicable), and “Loan Party” means each such Person individually.
               “Lockbox” means the post office box to which all Collections are
remitted for retrieval by the Lockbox Bank for deposit into the Lockbox Account.
               “Lockbox Account” means the deposit account (account number
4121966675 at the Lockbox Bank) in the name of Borrower and under the sole
dominion and control of Lender.

19



--------------------------------------------------------------------------------



 



               “Lockbox Bank” means Wells Fargo, in its role as the bank
maintaining the Lockbox, and its successors in interest.
               “Lockbox Control Agreement” means the Control Agreement among
Borrower, Lender and the Lockbox Bank that governs the Lockbox and the Lockbox
Account.
               “Managed Portfolio” means (i) for purposes of Section 7.19(a), as
of any date of determination, all Leases owned by any Loan Party or any of their
Subsidiaries on such date and that are serviced by Servicer or any Affiliate of
Servicer, (ii) for purposes of Section 7.19(b), for any twelve- month period of
determination, all Leases owned by any Loan Party or any of their Subsidiaries
at any time during such period and that are serviced by Servicer or any
Affiliate of Servicer, and (iii) for purposes of Section 7.19(c), for any
origination period, all Leases originated or acquired by any Loan Party or any
of their Subsidiaries during such origination period and that are serviced by
Servicer or any Affiliate of Servicer, whether or not constituting Leases or
otherwise owned by any Loan Party or any of their Subsidiaries as of the
applicable date of the calculation of the Static Loss Pool Ratio.
               “Material Adverse Change” means (a) a material adverse change in
the business, prospects, operations, results of operations, assets, liabilities
or financial condition of Borrower or any other Loan Party, (b) a material
adverse change in the business, prospects, operations, results of operations,
assets, liabilities or financial condition of Parent and its Subsidiaries, taken
as a whole, (c) a material impairment of the ability of any Loan Party to
perform its obligations under the Loan Documents to which it is a party or of
Lender’s ability to enforce the Obligations or realize upon the Collateral, or
(d) a material impairment of the enforceability or priority of the Lender’s
Liens with respect to the Collateral.
               “Maturity Date” has the meaning set forth in Section 3.4.
               “Maximum Revolver Amount” means $75,000,000.
               “MBB” means Marlin Business Bank, a commercial bank chartered in
the State of Utah.
               “MLR II” means Marlin Leasing Receivables II LLC, a Nevada
limited liability company.
               “Monthly Servicing Report” has the meaning set forth in the
Servicing Agreement.
               “Negotiable Collateral” means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts, documents, and Chattel Paper
(including electronic chattel paper and tangible chattel paper) and any and all
supporting obligations in respect thereof.
               “Net Income” means, in the case of any Person, the net income of
such Person determined on a consolidated basis in accordance with GAAP;
provided, however, that Net Income for any period shall not include: (a) the
write-up of any asset; (b) with respect to Hedge Agreements entered into by
Originator prior to the Closing Date to hedge the 2008 and 2009 term
securitization facilities that were contemplated but did not occur, (i) the
write-up or write-down of any asset or liability arising out of such Hedge
Agreements, (ii) the reclassification from accumulated other comprehensive
income with respect to any asset or liability arising out of such Hedge
Agreements, or (iii) the accounting gain (or loss) on termination with respect
to any asset or liability arising out of such Hedge Agreements, to the extent
such Person has cash available that is adequate to pay when due any such accrued
liability described in clauses (i) through (iii) above; or (c) with respect to
Hedge Agreements entered into by Borrower after the Closing Date to hedge its
exposure to fluctuations in interest rates, the write-up or write-down of any
asset or liability arising out of such Hedge Agreements.

20



--------------------------------------------------------------------------------



 



               “Net Investment” in or with respect to a Lease means (i) the
undiscounted unpaid amount of the total minimum lease payments owing on such
Lease, plus (ii) the Initial Direct Costs for such Lease, not in excess of 2.0%
of the original equipment cost of the Equipment subject to such Lease, as
amortized in accordance with GAAP, minus (iii) unearned income included in such
lease payments, minus (iv) taxes, insurance and maintenance payments included in
such lease payments and any profit thereon, minus (v) booked residual value or
residual payments payable at the end of the lease term of such Lease, to the
extent included in such Net Investment calculation, and minus (vi) any and all
security deposits and advance payments made in connection with such Lease.
               “Note” means a promissory note which evidences any indebtedness
of an Account Debtor to Borrower (whether as assignee of Originator or
otherwise).
               “Obligations” means (a) all loans, Advances, debts, principal,
interest (including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued, regardless of whether allowed or allowable in
whole or in part as a claim in any such Insolvency Proceeding), premiums,
liabilities (including all amounts charged to Borrower’s Loan Account pursuant
hereto), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), charges, costs, Lender Expenses
(including any fees or expenses that, but for the commencement of an Insolvency
Proceeding, would have accrued, regardless of whether allowed or allowable in
whole or in part as a claim in any such Insolvency Proceeding), lease payments,
guaranties, covenants, and duties of any kind and description owing by Borrower
or any of its Subsidiaries to Lender pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all Lender
Expenses that Borrower or any of its Subsidiaries is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all extensions, modifications, renewals, supplements,
restatements or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.
               “Obligors” means, collectively, Loan Parties and any other Person
that may now or hereafter be obligated to Lender with respect to any of the
Obligations, and “Obligor” means each such Person individually.
               “OFAC” means The Office of Foreign Assets Control of the U.S.
Department of the Treasury.
               “Officers’ Certificate” means the form of certificate of
representations and warranties of officers, submitted by Lender to Originator,
together with Originator’s completed responses to the inquiries set forth
therein, the form and substance of such responses to be satisfactory to Lender.
               “Original” means, in the case of any Borrower Lease, Note, Lease
Document or Chattel Paper, the executed original counterpart of such Borrower
Lease, Note, Lease Document or Chattel Paper bearing the original signature of
Originator and the original signature of the applicable Account Debtor (or, if
no original signature of the Account Debtor is received by Borrower, a pdf or
facsimile copy of the signature of the Account Debtor).
               “Original Contract” has the meaning set forth in the Custodial
Agreement.
               “Originator” has the meaning set forth in the preamble to this
Agreement.
               “Overadvance” has the meaning set forth in Section 2.4.

21



--------------------------------------------------------------------------------



 



               “Parent” has the meaning set forth in the preamble to this
Agreement.
               “Payment Date” means (i) absent an Event of Default, the
fifteenth (15th) day of each calendar month or, if such day is not a Business
Day, the next succeeding Business Day and (ii) if an Event of Default has
occurred and is continuing, any date or dates specified by Lender for the
application and disbursement of Collections or other proceeds of the Collateral
in accordance with this Agreement; provided that the first Payment Date will be
November 15, 2009.
               “Participant” has the meaning set forth in Section 14.1(d).
               “Permitted Discretion” means a determination made in the exercise
of reasonable (from the perspective of a secured asset-based lender under
similar circumstances) business judgment.
               “Permitted Disposition” means (a) a sale or other disposition of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) a sale of Inventory (including repossessed Leased
Equipment) to a buyer in the ordinary course of business, (c) the use or
transfer of money or Cash Equivalents in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents, (d) sales or exchanges of
Leases to Originator or to Servicer in connection with a repurchase or
substitution transaction that is otherwise required or permitted under
Section 4.11, the Purchase and Contribution Agreement or the Servicing Agreement
so long as (i) Originator or Servicer, as applicable, has deposited the
Repurchase Price in the Lockbox Account or assigned substitute Leases to
Borrower having a Net Investment amount that is at least equivalent to such
Repurchase Price to Borrower, and (ii) Servicer and Borrower have provided a
Borrowing Base Certificate that reports on the status of the Borrowing Base both
before and after giving effect to such repurchase or substitution, or (e) the
sale of a Lease to any Person so long as (i) such sale is without recourse to
Borrower, and (ii) in the case of any sale by Borrower, such sale is for a cash
purchase price of not less than the Net Investment in such Lease and the
proceeds of such sale are paid to the Lender for application to the outstanding
Obligations in accordance with the provisions hereof.
               “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to Borrower or any of its Subsidiaries effected in the ordinary course of
business or owing to Borrower or any of its Subsidiaries as a result of
Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries, and
(e) Investments in Borrower Leases in the ordinary course of business.
               “Permitted Liens” means (a) Liens held by Lender, (b) Liens for
unpaid taxes, assessments, levies and other similar charges that either (i) are
not yet delinquent, or (ii) do not constitute an Event of Default hereunder and
are the subject of Permitted Protests, (c) Liens set forth on Schedule P-1,
(d) Liens resulting from any judgment or award that is not an Event of Default
hereunder, and (e) the rights of an Account Debtor under its Lease.
               “Permitted Protest” means the right of any Loan Party or any of
its Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by the applicable Loan Party or Subsidiary, as applicable, in good
faith, and (c) Lender is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of the Lender’s Liens.

22



--------------------------------------------------------------------------------



 



               “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.
               “Pledge Agreement” means the pledge agreement whereby Originator
pledges to Lender all of the Stock in Borrower, in form and substance
satisfactory to Lender.
               “Projections” means a Person’s forecasted balance sheets and
profit and loss statements, all prepared on a basis consistent with such
Person’s historical financial statements, together with appropriate supporting
details and a statement of underlying assumptions.
               “Purchase Date Notice” means a Purchase Date Notice,
substantially in the form of Exhibit A to the Purchase and Contribution
Agreement.
               “Purchase and Contribution Agreement” means the Purchase and
Contribution Agreement, dated the date of this Agreement, between Sellers and
Borrower.
               “Real Property” means any estates or interests in real property
now owned or hereafter acquired by Borrower or any of its Subsidiaries and the
improvements thereto.
               “Record” means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.
               “Recoveries” means, for any Collection Period occurring after the
date on which any Lease becomes a Defaulted Lease and with respect to such
Defaulted Lease, all payments that the Servicer received from or on behalf of an
Account Debtor during such Collection Period in respect of such Defaulted Lease,
a related security deposit, if any, deposited in the Collection Account, or from
liquidation or re-leasing of the related Equipment, including scheduled
payments.
               “Remedial Action” means all actions taken to (a) clean up,
remove, remediate, contain, treat, monitor, assess, evaluate, or in any way
address Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.
               “Reporting Date” means the tenth (10th) day of each month or, if
such day is not a Business Day, the next succeeding Business Day.
               “Repurchase Price” means, in the case of any Lease as of any
Repurchase Date (as defined in the Purchase and Contribution Agreement), 100% of
(i) the Net Investment in such Lease, plus (ii) taxes (other than those included
or includible in Initial Direct Costs or original equipment cost), insurance and
maintenance payments included in the book value for such Lease and any profit
thereon, plus (iii) booked residual value or other residual payments payable at
the end of the lease term for such Lease, to the extent included in the Net
Investment calculation, plus (iv) any and all security deposits and advance
payments made in connection with such Lease.

23



--------------------------------------------------------------------------------



 



               “Repurchased Lease” means a lease and related assets that have
been acquired by Borrower from a Securitization Subsidiary, whether such
repurchase or other acquisition shall result from payment of the applicable
repurchase price, a substitution or a combination thereof.
               “Request for Release” means a request for release of any Borrower
Lease substantially in the form attached as an exhibit to the Custodial
Agreement.
               “Required Procedures” means the written policies, procedures and
guidelines of Originator, specifically including underwriting, servicing
policies and procedures, and renewal, extension, modification, non-accrual and
charge-off policies and the use of the Approved Forms with respect to the
origination, funding and servicing of Leases, as attached to the Closing
Certificate, together with such changes and modifications thereto from time to
time; provided, that Lender shall have approved, in writing, in its Permitted
Discretion, any material changes and modifications that make the underwriting
standards less restrictive, reduce the required creditworthiness of prospective
Account Debtors, reduce any collateral requirements or otherwise adversely
affect the rights of Borrower or Servicer or Borrower’s or Servicer’s ability to
realize on Borrower Leases and related Collateral.
               “Reserve Percentage” means, on any day, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.
               “Restricted Payment” means (a) any dividend or other
distribution, in cash or other property, direct or indirect, on account of any
class of Stock issued by Borrower, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any class of Stock issued by
Borrower, now or hereafter outstanding, (c) any payment made to retire, or
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Stock issued by Borrower, now or hereafter
outstanding, (d) any payment or prepayment of principal, or redemption,
purchase, retirement, defeasance, sinking fund or similar payment with respect
to, any Subordinated Debt or any Indebtedness owing to a holder of Stock issued
by Borrower or an Affiliate of a holder of Stock issued by Borrower, to the
extent such action would cause a net reduction in the principal amount of
Subordinated Debt or such other Indebtedness outstanding on the first day of the
calendar quarter in which such action is taken; provided, that, any conversion
or exchange of Subordinated Debt for any Stock issued by Borrower or exchange of
any Stock for any other Stock shall not be considered a “Restricted Payment”
hereunder, or (e) any payment to a holder of Stock issued by Borrower or to an
Affiliate of Borrower or an Affiliate of any holder of Stock issued by Borrower
not expressly authorized herein.
               “Revolver Usage” means, as of any date of determination, the
aggregate amount of outstanding Advances.
               “Sanctioned Entity” means (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, (d) a Person
resident in or determined to be resident in a country, in each case, that is
subject to a country sanctions program administered and enforced by OFAC.
               “Sanctioned Person” means a person named on the list of Specially
Designated Nationals maintained by OFAC.

24



--------------------------------------------------------------------------------



 



               “SEC” means the United States Securities and Exchange Commission
and any successor thereto.
               “Securities Account” means a securities account (as that term is
defined in the Code).
               “Securitization Subsidiary” means a special purpose Subsidiary of
Originator created for the purpose of acquiring Leases from Originator in
connection with an Asset-Backed Facility.
               “Sellers” means, collectively, Originator and MLR II.
               “Series 2002-A Facility” means the asset-backed financing
facility evidenced by that certain (a) Master Lease Receivables Asset-Backed
Financing Facility Agreement dated as of April 1, 2002 among Borrower, as
servicer, Marlin Leasing Receivables Corp II, as obligors’ agent, and Wells
Fargo, as trustee, and (b) Amended & Restated Series 2002-A Supplement dated as
of March 15, 2006 among Originator, as servicer, Marlin Leasing Receivables Corp
II, as obligors’ agent, MLR II, as obligor, JPMorgan Chase Bank, N.A., as agent,
and Wells Fargo, as trustee, in each case as amended prior to the Closing Date
and as further amended from time to time in accordance with the terms hereof.
               “Series 2005-1 Facility” means the asset-backed financing
facility evidenced by that certain (a) Master Lease Receivables Asset-Backed
Financing Facility Agreement dated as of August 1, 2005 among Originator, as
servicer, Marlin Leasing Receivables Corp IX, as obligors’ agent, and Wells
Fargo, as trustee and backup servicer, and (b) Series 2005-1 Supplement dated as
of August 1, 2005 among Originator, as servicer, Marlin Leasing Receivables Corp
IX, as obligors’ agent, Marlin Leasing Receivables IX LLC, as obligor, and Wells
Fargo, as trustee and backup servicer, in each case as amended prior to the
Closing Date and as further amended from time to time in accordance with the
terms hereof.
               “Series 2006-1 Facility” means the asset-backed financing
facility evidenced by that certain (a) Master Lease Receivables Asset-Backed
Financing Facility Agreement dated as of September 1, 2006 among Originator, as
servicer, Marlin Leasing Receivables Corp X, as obligors’ agent, and Wells
Fargo, as trustee and backup servicer, and (b) Series 2006-1 Supplement dated as
of September 1, 2006 among Originator, as servicer, Marlin Leasing Receivables
Corp X, as obligors’ agent, Marlin Leasing Receivables X LLC, as obligor, and
Wells Fargo, as trustee and backup servicer, in each case as amended prior to
the Closing Date and as further amended from time to time in accordance with the
terms hereof.
               “Series 2007-1 Facility” means the asset-backed financing
facility evidenced by that certain (a) Master Lease Receivables Asset-Backed
Financing Facility Agreement dated as of October 1, 2007 among Originator, as
servicer, Marlin Leasing Receivables Corp XI, as obligors’ agent, and Wells
Fargo, as trustee and backup servicer, and (b) Series 2007-1 Supplement dated as
of October 1, 2007 among Originator, as servicer, Marlin Leasing Receivables
Corp XI, as obligors’ agent, Marlin Leasing Receivables XI LLC, as obligor, and
Wells Fargo, as trustee and backup servicer, in each case as amended prior to
the Closing Date and as further amended from time to time in accordance with the
terms hereof.
               “Servicer” has the meaning set forth in the preamble to this
Agreement.
               “Servicer Default” has the meaning set forth in the Servicing
Agreement.
               “Servicer Interest Coverage Ratio” means, as of any date of
determination and for the applicable period, the ratio of (a) EBITDA to
(b) Interest Expense, in each case as determined on a consolidated basis for
Servicer and its Subsidiaries.

25



--------------------------------------------------------------------------------



 



               “Servicer Report” means each report, notice and other
certification required to be delivered by Originator or any of its Subsidiaries,
in its capacity as servicer, under any Asset-Backed Facility Document.
               “Servicer Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) the outstanding amount of all
Indebtedness, minus (ii) all Subordinated Debt, to (b) Tangible Net Worth as of
such date, in each case as determined on a consolidated basis for Servicer and
its Subsidiaries.
               “Servicer Termination Event” has the meaning set forth in the
Servicing Agreement.
               “Servicing Agreement” means the Servicing Agreement executed and
delivered by Servicer, Borrower and Lender, relating to the servicing of the
Borrower Leases, in form and substance satisfactory to Lender.
               “Servicing Fee” means if Originator is the Servicer, one percent
(1%) per annum of the Net Investment of all Eligible Leases and if any other
Person becomes the Successor Servicer, the amount specified in the Backup
Servicing Agreement or other instrument of appointment.
               “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
               “Static Pool Loss Ratio” means, in the case of any Leases
originated or acquired during a particular origination period, (i) for the
Borrower, a ratio expressed as a percentage that is equal to (A) the aggregate
gross charge-offs with respect to all Borrower Leases originated or acquired
during such origination period, over (B) the aggregate original equipment cost
of all Equipment subject to Borrower Leases originated or acquired during such
origination period, and (ii) for the Managed Portfolio, a ratio expressed as a
percentage that is equal to (A) the aggregate gross charge-offs with respect to
all Leases in the Managed Portfolio originated or acquired during such
origination period, over (B) the aggregate original equipment cost of all
Equipment subject to Leases in the Managed Portfolio originated or acquired
during such origination period.
               “Stock” means all shares, options, warrants, membership
interests, units of membership interests, partnership interests, other ownership
interests, participations, or other equivalents (regardless of how designated)
of or in a Person, whether voting or nonvoting, including common stock,
preferred stock, membership interest, partnership interest, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
               “Subordinated Debt” means any unsecured Indebtedness specifically
subordinated to the prior payment in full in cash of the Obligations in
accordance with a Subordination Agreement, and which shall otherwise be on terms
and conditions satisfactory to Lender.
               “Subordination Agreement” means each subordination agreement by
and between a holder of Subordinated Debt and Lender, and acknowledged by
Borrower or other applicable Loan Party, the form and substance of which is
satisfactory to Lender.
               “Successor Servicer” means any Person appointed by Borrower, with
the prior approval of Lender, or appointed by Lender or the Backup Servicer, in
accordance with the Loan Documents, to succeed Originator as Servicer.

26



--------------------------------------------------------------------------------



 



               “Subsidiary” of a Person means a corporation, partnership,
limited liability company, or other entity in which that Person directly or
indirectly owns or controls the shares of Stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation, partnership,
limited liability company, or other entity.
               “Supporting Obligation” means a letter-of-credit right or
secondary obligation that supports the payment or performance of an Account,
Chattel Paper, document, General Intangible, Note, instrument, or Investment
Property.
               “Tangible Net Worth” of a Person means, as of any date of
determination, the result of (a) such Person’s total equity, minus (b) the sum
of (i) all Intangible Assets of such Person, (ii) all of such Person’s prepaid
expenses, and (iii) all amounts due to such Person from its Affiliates, in each
case as determined on a consolidated basis for such Person and its Subsidiaries
in accordance with GAAP.
               “Taxes” has the meaning set forth in Section 16.5.
               “Total Assets” means, as of any date of determination, Borrower’s
total assets, as determined in accordance with GAAP without regard to any
investment in, equity of, or assets and liabilities of, its Subsidiaries.
               “Transition Costs” means the reasonable documented out-of-pocket
expenses and fees reasonably incurred by a successor Servicer, the Backup
Servicer or Lender in connection with a transfer of servicing under the
Servicing Agreement (including, but not limited to, reasonable travel, lodging,
postage, counsel fees and expenses of Backup Servicer’s agents).
               “United States” means the United States of America.
               “Voidable Transfer” has the meaning set forth in Section 16.7.
               “Wells Fargo” means Wells Fargo Bank, National Association, a
national banking association.
     1.2 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower”, “Originator” or “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean such Person and
its Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided, however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 shall govern.
     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any

27



--------------------------------------------------------------------------------



 



reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than contingent
indemnification Obligations and other than any Bank Product Obligations that, at
such time, are allowed by the applicable Bank Product Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of this Agreement. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in the other Loan Documents shall be satisfied by
the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2. LOAN AND TERMS OF PAYMENT.
     2.1 Revolver Advances.
               (a) Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, Lender agrees to make advances (each an
“Advance,” and collectively, the “Advances”) to Borrower in an amount at any one
time outstanding not to exceed an amount equal to the lesser of (i) the Maximum
Revolver Amount, or (ii) the Borrowing Base.
               (b) Anything to the contrary in this Section 2.1 notwithstanding,
Lender shall have the right to establish reserves in such amounts, and with
respect to such matters, as Lender in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves with
respect to (i) sums that Borrower is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) to comply with any provision of this
Agreement or any other Loan Document that either (A) have not been paid by the
applicable due date or (B) if not yet due and payable, Lender reasonably
believes will not be paid by the applicable due date, and (ii) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than any existing Permitted Lien set
forth on Schedule P-1 which is specifically identified thereon as entitled to
have priority over the Lender’s Liens), which Lien or trust, as determined in
the Permitted Discretion of Lender, likely would have a priority superior to the
Lender’s Liens (such as Liens or trusts in favor of landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens or trusts for
ad valorem, excise, sales, or other taxes where given priority under Applicable
Laws) in and to such item of the Collateral.
               (c) Lender shall have no obligation to make additional Advances
hereunder to the extent such additional Advances would cause the Revolver Usage
to exceed the Maximum Revolver Amount. At no time shall the Revolver Usage
exceed the Maximum Revolver Amount.
               (d) Lender shall have no obligation to make an Advance hereunder
prior to the satisfaction of each of the conditions precedent to such Advance,
including without limitation the conditions set forth in Section 3.3 hereof.
Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

28



--------------------------------------------------------------------------------



 



     2.2 Borrowing Procedures and Settlements.
               (a) Procedure for Borrowing. Each request for an Advance shall be
made by an irrevocable written request in the form of an Advance Request or
otherwise in form acceptable to Lender (including by electronic mail) by an
Authorized Person delivered to Lender. Such notice must be received by Lender no
later than 10:00 a.m. (California time) on the requested Funding Date specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date, which
shall be a Business Day. At Lender’s election, in lieu of delivering the
above-described written request, any Authorized Person may give Lender
telephonic notice of such request by the required time. In such circumstances,
Borrower agrees that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.
Submission of a request for an Advance hereunder shall obligate Borrower to pay
interest on such Advance in accordance with this Agreement from the date the
proceeds of such Advance are made available to Borrower by Lender under
Section 2.2(b) hereof.
               (b) Making of Advances. If Lender has received a timely request
for a Borrowing in accordance with the provisions hereof, and subject to the
satisfaction of the applicable terms and conditions set forth herein, Lender
shall make the proceeds of such Advance available to Borrower no later than 5:00
p.m. (California time) on the applicable Funding Date by transferring available
funds equal to such proceeds in accordance with the directions set forth in the
applicable Advance Request or other notice given in accordance with
Section 2.2(a), which directions shall provide for the remittance of such
Advance (i) to Originator in accordance with the applicable Purchase Date
Notice, in the case of an Advance made in connection with the purchase of
Borrower Leases in accordance with the Purchase and Contribution Agreement, or
(ii) to the Designated Account or otherwise in accordance with instructions
acceptable to Lender, in the case of any other Advance.
     2.3 Payments.
               (a) Payments.
                    (i) On each Reporting Date, beginning with the November 2009
Reporting Date, Borrower will provide, or cause Servicer to provide, to Lender
and Backup Servicer an updated Borrowing Base Certificate and a Monthly
Servicing Report for the Collection Period just ended, which will include
computations reflecting the Collections and other amounts received by or on
behalf of Borrower with respect to such Collection Period (including as proceeds
of Permitted Dispositions and net payments received under Hedge Agreements to
which Borrower is a party), the amounts, if any, already paid by Borrower on the
Interest Payment Date for the Collection Period just ended, and the amounts to
be paid by Borrower on the next Payment Date and the apportionment and
application of such payments. Lender shall review such Borrowing Base
Certificate and Monthly Servicing Report and confirm to Borrower and Backup
Servicer within four (4) Business Days of receipt whether the Borrowing Base
Certificate and Monthly Servicing Report are accurate in all material respects.
Provided that Lender confirms that the Borrowing Base Certificate and Monthly
Servicing Report are accurate in all material respects, the Collection Account
Bank shall be instructed to make the disbursements specified in the Monthly
Servicing Report on such Payment Date.
                    (ii) Except as otherwise expressly provided herein, all
payments by or on behalf of Borrower (including payments from the Collection
Account) shall be made to Lender’s Account for the account of the Lender and
shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Lender
later than 11:00 a.m. (California time) shall be deemed to have been received on
the following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

29



--------------------------------------------------------------------------------



 



               (b) Application of Payments.
                    (i) All amounts on deposit in the Collection Account with
respect to the Collection Period just ended shall be disbursed by the Collection
Account Bank on the Payment Date in accordance with the instructions set forth
in the Monthly Servicing Report (that have been confirmed by Lender in
accordance with Section 2.3(a)(i) and the Collection Account Control Agreement),
such instructions to be in accordance with this Section 2.3(b)(i), and any other
proceeds of Collateral received by Lender shall be applied as follows (in each
instance, taking into account any payments made on any Interest Payment Date
occurring since the last Payment Date):
                    (A) first, to Servicer in the amount of any payment that
does not constitute a payment on or proceeds of Borrower Leases or other
Collateral,
                    (B) second, to reimburse Servicer for any sales, use or
property taxes (and additions to tax for interest and late fees) paid or payable
with respect to Equipment to the extent such amounts have been collected from
the related Account Debtor,
                    (C) third, to pay to Lender amounts necessary to eliminate
any existing Overadvance,
                    (D) fourth, to the Servicer, or if Originator is no longer
the Servicer, to the Successor Servicer, the Servicing Fee then due, including
any amounts previously accrued but remaining unpaid, and also to the Successor
Servicer amounts to reimburse expenses incurred by such Successor Servicer that
are reimbursable by Borrower under the Loan Documents, and Transition Costs, to
the extent not paid by the outgoing Servicer,
                    (E) fifth, to the Backup Servicer, the Backup Servicing Fees
then due, including any amounts previously accrued but remaining unpaid,
                    (F) sixth, pro rata (1) to the Custodian, any Custodian Fees
then due, including any amounts previously accrued but remaining unpaid, and
(2) to the Collection Account Bank, any fees or other amounts then due with
respect to the Collection Account, including any amounts previously accrued but
remaining unpaid,
                    (G) seventh, to pay any Lender Expenses then due to Lender
under the Loan Documents, until paid in full,
                    (H) eighth, to pay any fees then due to Lender under the
Loan Documents until paid in full,
                    (I) ninth, to pay interest due in respect of Advances until
paid in full (without duplication for amounts already paid with respect to such
Interest Period pursuant to Section 2.5(c)),
                    (J) tenth, to pay Servicer or Successor Servicer, as
applicable, to the extent of Recoveries on the related Defaulted Lease (and not
to exceed such Recoveries), reimbursement for related Collection Costs (to the
extent not already netted out of such Recoveries),
                    (K) eleventh, so long as no Event of Default has occurred
and is continuing, and at Lender’s election (which election Lender agrees will
not be made if an

30



--------------------------------------------------------------------------------



 



Overadvance would be created thereby), to pay amounts then due and owing by
Borrower in respect of Bank Products, until paid in full,
                    (L) twelfth, so long as no Event of Default has occurred and
is continuing, to pay the principal of all Advances until paid in full,
                    (M) thirteenth, if an Event of Default has occurred and is
continuing, ratably (i) to pay the principal of all Advances until paid in full,
and (ii) to Lender, to be held by Lender, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount of the Bank Product
Reserve established prior to the occurrence of, and not in contemplation of, the
subject Event of Default until Borrower’s obligations in respect of Bank
Products have been paid in full or the cash collateral amount has been
exhausted,
                    (N) fourteenth, to pay any other Obligations (including the
provision of amounts to Lender, to be held by Lender, for the benefit of the
Bank Product Providers, as cash collateral in an amount up to the amount
determined by Lender in its Permitted Discretion as the amount necessary to
secure Borrower’s obligations in respect of Bank Products), and
                    (O) fifteenth, to Borrower (to be wired to the Designated
Account or otherwise in accordance with written instructions from Borrower) or
such other Person entitled thereto under Applicable Laws.
                    (ii) In each instance, so long as no Event of Default has
occurred and is continuing, this Section 2.3(b) shall not apply to any payment
made by Borrower to Lender and specified by Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement.
                    (iii) For purposes of the foregoing, “paid in full” means
the indefeasible payment in full in cash of all amounts owing under the Loan
Documents according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.
                    (iv) In the event of a direct conflict between the priority
provisions of this Section 2.3 and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.3 shall control and govern.
     2.4 Overadvances. If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to Lender
pursuant to Section 2.1 is greater than any of the limitations set forth in
Section 2.1 (an “Overadvance”), Borrower immediately shall pay to Lender, in
cash, the amount of such excess, which amount shall be used by Lender to reduce
the Obligations in accordance with the priorities set forth in Section 2.3(b);
provided, that, to the extent such Overadvance results from Lender’s
establishing a reserve in accordance with Section 2.1 or changing eligibility
criteria for the determination of Eligible Leases, Borrower shall pay such
excess within five (5) days after Lender sends notice to Borrower that such
Overadvance has occurred. In addition, Borrower hereby promises to pay the
Obligations (including principal, interest, fees, costs, and expenses) in
Dollars in full as and when due and payable under the terms of this Agreement
and the other Loan Documents.

31



--------------------------------------------------------------------------------



 



     2.5 Interest Rates: Rates, Payments, and Calculations.
               (a) Interest Rates. Except as provided in clause (b) below and
Section 2.11(b) hereof, all Obligations (except for Bank Product Obligations not
charged to the Loan Account) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest on the Daily Balance thereof at a per
annum rate equal to the lesser of (i) the LIBOR Rate plus the Applicable Margin
or (ii) the maximum rate of interest allowable by Applicable Laws; provided,
that following notice to Borrower in accordance with Section 2.11(b) hereof, all
Obligations that have been charged to the Loan Account pursuant to the terms
hereof shall bear interest on the Daily Balance thereof at a per annum rate
equal to the Base Rate plus the Applicable Margin.
               (b) Default Rate. Upon the occurrence and during the continuation
of an Event of Default (and at the election of Lender), all Obligations (except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to four (4) percentage points above the per annum rate
otherwise applicable hereunder.
               (c) Payment. Except as otherwise provided in Section 2.10,
interest and all other fees payable hereunder shall be due and payable, in
arrears, on each Interest Payment Date at any time that (i) Obligations are
outstanding or (ii) Lender has an obligation to extend credit hereunder.
Borrower hereby authorizes Lender, from time to time without prior notice to
Borrower, to charge all interest and fees (when due and payable), all Lender
Expenses (as and when incurred), all fees and costs provided for in Section 2.10
(as and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to the
Bank Product Providers in respect of Bank Products up to the amount of the Bank
Product Reserve) to Borrower’s Loan Account, which amounts thereafter shall
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder. Any interest not paid when due shall be
compounded by being charged to Borrower’s Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances hereunder.
               (d) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360-day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
               (e) Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrower and Lender, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under Applicable Laws, then, ipso facto,
as of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by Applicable Laws, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess or
returned to Borrower if all outstanding Obligations have been paid in full.

32



--------------------------------------------------------------------------------



 



     2.6 Cash Management.
               (a) Borrower shall establish and maintain cash management
services of a type and on terms satisfactory to Lender at one or more of the
banks set forth on Schedule 2.6(a) (each, a “Cash Management Bank”), including
the Lockbox Account at the Lockbox Bank, which shall be subject to the Lockbox
Control Agreement, and Borrower and Servicer shall request in writing and
otherwise take such reasonable steps to ensure that all Collections are remitted
directly to a common lockbox maintained by Wells Fargo (into which other
collections of Servicer may also be remitted) so long as such lockbox and the
related lockbox account are not subject to a Lien in favor of any Person (other
than any Lien of Wells Fargo as depository bank) and all Collections are
transferred from such lockbox and lockbox account on a same day basis to the
Lockbox Account on terms reasonably acceptable to Lender. No later than the
second Business Day after the receipt thereof, Borrower or Servicer shall
deposit or cause to be deposited to the Lockbox Account all Collections that,
notwithstanding the requirements of this Section 2.6(a), are received by
Borrower or Servicer. The Lockbox Control Agreement shall provide, among other
things, that (i) the Lockbox Account Bank will comply with any instructions
originated or approved by Lender directing the disposition of the funds in the
Lockbox Account without further consent by Borrower, (ii) the Lockbox Account
Bank has no rights of setoff or recoupment or any other claim against the
Lockbox Account other than for payment of its service fees and other charges
directly related to the administration of the Lockbox Account and for returned
checks or other items of payment, (iii) Lender shall have electronic access
enabling it to view transactions posted to and balances in the Lockbox Account,
(iv) prior to notice of an Event of Default, all available funds in the Lockbox
Account shall be transferred on a daily basis to the Collection Account, and
(v) after notice of an Event of Default, the Lockbox Account Bank shall forward,
by daily sweep, all available funds in the Lockbox Account to the Lender’s
Account.
               (b) Borrower shall establish the Collection Account with the
Collection Account Bank and shall maintain the Collection Account at the
Collection Account Bank and subject to a Collection Account Control Agreement
for so long as any Obligations or commitments hereunder remain outstanding, to
which Collection Account all Collections will be transferred on a daily basis in
accordance with the terms of the Lockbox Control Agreement. The Collection
Account Control Agreement shall provide, among other things, that (i) the
Collection Account Bank will comply with any instructions originated or approved
by Lender (or its designee) directing the disposition of the funds in the
Collection Account without further consent by Borrower, (ii) the Collection
Account Bank has no rights of setoff or recoupment or any other claim against
the Collection Account other than for payment of its service fees and other
charges directly related to the administration of the Collection Account and for
returned checks or other items of payment, (iii) Lender shall have electronic
access enabling it to view transactions posted to and balances in the Collection
Account, (iv) prior to notice of an Event of Default, the Collection Account
Bank will disburse all available funds in the Collection Account on each Payment
Date in accordance with the instructions set forth in the Monthly Servicing
Report (that have been approved by Lender in accordance with the Collection
Account Control Agreement, such instructions to be in accordance with Section
2.3(b)(i)), and (v) after notice of an Event of Default, the Collection Account
Bank shall forward any amounts in the Collection Account to the Lender’s Account
or otherwise in accordance with Lender’s instructions.
               (c) Upon the request of Lender after the occurrence of an Event
of Default, Borrower and Servicer shall request in writing and otherwise take
such reasonable steps to ensure that all payments and Collections required to be
paid to the Lockbox or the Lockbox Account are thereafter paid directly to the
Lender’s Account during the continuation of such Event of Default.
               (d) Borrower shall at all times establish and maintain in effect
the Collection Account Control Agreement and the Lockbox Control Agreement, and
Control Agreements for each other Deposit Account of Borrower, in form and
substance reasonably acceptable to Lender. Each other

33



--------------------------------------------------------------------------------



 



Control Agreement (other than the Collection Account Control Agreement and the
Lockbox Control Agreement) shall provide, among other things, that (i) the Cash
Management Bank will comply with any instructions originated by Lender directing
the disposition of the funds in the applicable Deposit Account without further
consent by Borrower, (ii) the Cash Management Bank has no rights of setoff or
recoupment or any other claim against the applicable Deposit Account other than
for payment of its service fees and other charges directly related to the
administration of such Deposit Account and for returned checks or other items of
payment, (iii) Lender shall have electronic access enabling it to view
transactions posted to and balances in the applicable Deposit Account, and
(iv) after Lender’s notice to the Cash Management Bank following the occurrence
and continuance of an Event of Default, such Cash Management Bank will forward
or permit Lender to forward, by daily sweep, all good funds in the applicable
Deposit Account to the Lender’s Account.
               (e) So long as no Default or Event of Default has occurred and is
continuing, Borrower may amend Schedule 2.6(a) to add or replace a Cash
Management Bank or Deposit Account; provided, however, that (i) such prospective
Cash Management Bank shall be reasonably satisfactory to Lender and Lender shall
have consented in writing in advance to the establishment of such Deposit
Account with the prospective Cash Management Bank, and (ii) prior to making a
deposit in such Deposit Account, Borrower and such prospective Cash Management
Bank shall have executed and delivered to Lender a Control Agreement. Borrower
shall close any of its Deposit Accounts, and establish replacement Deposit
Accounts in accordance with the foregoing sentence, promptly and in any event
within 30 days of notice from Lender that the creditworthiness of any Cash
Management Bank is no longer acceptable in Lender’s reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from Lender
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to a Deposit Account
(including the Lockbox Account) is no longer acceptable in Lender’s Permitted
Discretion.
               (f) Each Deposit Account of Borrower (including the Collection
Account and the Lockbox Account) shall be a cash collateral account, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Borrower is hereby deemed to have granted a Lien
to Lender.
     2.7 Crediting Payments. The receipt of any payment item by Lender (whether
from transfers to Lender by the Cash Management Banks pursuant to the Control
Agreements or otherwise) shall not be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to the Lender’s Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for
payment, then Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Lender only
if it is received into the Lender’s Account on a Business Day on or before
11:00 a.m. (California time). If any payment item is received into the Lender’s
Account on a non-Business Day or after 11:00 a.m. (California time) on a
Business Day, it shall be deemed to have been received by Lender as of the
opening of business on the immediately following Business Day.
     2.8 Designated Account. Lender is authorized to make an Advance under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.5(c). Servicer agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Lender hereunder. Unless
otherwise agreed by Lender and Borrower, any Advance requested by Borrower and
made by Lender hereunder shall be made to (i) Originator in accordance with the
applicable Purchase Date Notice, in the case of an Advance made in

34



--------------------------------------------------------------------------------



 



connection with the purchase of Borrower Leases in accordance with the Purchase
and Contribution Agreement, or (ii) the Designated Account, in the case of any
other Advance.
     2.9 Maintenance of Loan Account; Statements of Obligations. Lender shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances made by Lender to Borrower or
for Borrower’s account, and with all other payment Obligations hereunder or
under the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Lender from Borrower or for Borrower’s account, including all amounts received
in the Lender’s Account from any Cash Management Bank. Lender shall render
monthly statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Expenses owing, and such statements, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and Lender unless, within 30 days after receipt
thereof by Borrower, Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.
     2.10 Fees. Borrower shall pay to Lender the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter):
               (a) Fee Letter Fees and Charges. As and when due and payable
under the terms of the Fee Letter, Borrower shall pay to Lender the fees and
charges set forth in the Fee Letter;
               (b) Unused Line Fee. An unused line fee shall be calculated and
be due and payable as follows: on the first day of each calendar quarter,
commencing on the first day of the first calendar quarter following the Closing
Date, and on the Maturity Date, Borrower shall pay to Lender an amount equal to
one-half of one percent (0.50%) per annum times the amount by which (i) the
Maximum Revolver Amount exceeds (ii) the greater of (A) the average Daily
Balance of Advances that were outstanding during the immediately preceding
calendar quarter (or portion thereof on and after the Closing Date, as
applicable) and (B) only with respect to calendar quarters commencing on or
after January 1, 2010, $15,000,000; and
               (c) Minimum Funding Charge. From and after the Closing Date,
through and including the Maturity Date, a minimum funding charge shall be
calculated and be due and payable as follows: on the first day of each calendar
quarter, commencing on April 1, 2010, and on the Maturity Date, Borrower shall
pay to Lender an amount equal to (i) the effective interest rate applicable
hereunder during the immediately preceding calendar quarter times (ii) the
amount, if any, by which (A) $15,000,000 exceeds (B) the average Daily Balance
of Advances that were outstanding during the immediately preceding calendar
quarter (or portion thereof from and after the Closing Date and prior to the
Maturity Date); provided, that in no event shall interest be charged, contracted
for, collected or retained in excess of the maximum nonusurious amount
determined in accordance with Applicable Laws.
     2.11 LIBOR Rate Provisions.
               (a) Interest Rate. Except as otherwise provided in Section 2.5(b)
or 2.11(b) hereof, interest on the Advances shall be charged at a rate of
interest equal to the lesser of (i) the LIBOR Rate plus the Applicable Margin or
(ii) the maximum rate of interest allowable by Applicable Laws.
               (b) Special Provisions Applicable to LIBOR Rate. In the event
that any change in market conditions or any law, regulation, treaty, or
directive, or any change therein or in the interpretation

35



--------------------------------------------------------------------------------



 



or application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBOR Rate Loans or to continue such funding or maintaining, or to
determine or charge interest rates based on the LIBOR Rate, (x) Lender shall
give notice of such changed circumstances to Borrower, (y) interest upon the
LIBOR Rate Loans thereafter shall accrue at a rate equal to the lesser of
(A) the Base Rate plus the Applicable Margin, or (B) the maximum rate of
interest allowable by Applicable Laws, and (z) interest upon the LIBOR Rate
Loans thereafter shall continue to accrue at such rate with respect to
Obligations until Lender reasonably determines that it would no longer be
unlawful or impractical to charge interest rates based on the LIBOR Rate or
Lender can again determine the LIBOR Rate, whereupon, following written notice
from Lender to Borrower, all Obligations shall bear interest at a rate equal to
the lesser of (A) the LIBOR Rate plus the Applicable Margin or (B) the maximum
rate of interest allowable by Applicable Laws.
               (c) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Lender, nor any of its Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues based on the LIBOR Rate.
     2.12 Capital Requirements. If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrower thereof in writing.
Following receipt of such notice, Borrower agrees to pay Lender on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 30 days after presentation by Lender of a statement
in the amount and setting forth in reasonable detail Lender’s calculation
thereof and the assumptions upon which such calculation was based (which
statement shall be deemed true and correct absent manifest error). In
determining such amount, Lender may use any reasonable averaging and attribution
methods.
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit. The obligation
of Lender to make the initial extension of credit provided for hereunder, is
subject to the fulfillment, to the satisfaction of Lender, of each of the
following conditions precedent:
               (a) Lender shall have received a Filing Authorization Letter,
duly executed by Borrower and each Seller, and Lender shall have filed
appropriate financing statements on Form UCC-1 in such office or offices as may
be necessary or, in Lender’s Permitted Discretion, desirable to perfect the
Lender’s Liens in and to the Collateral, including without limitation, (i) one
or more UCC-1 financing statements naming each Seller as debtor and Borrower, as
assignor-secured party, and Lender, as assignee-secured party, describing
Leases, Chattel Paper and other assets to be acquired by Borrower from such
Seller, in form reasonably satisfactory to Lender, and (ii) a financing
statement naming Borrower as debtor, and Lender, as secured party, describing
all assets of Borrower, in form reasonably satisfactory to Lender;

36



--------------------------------------------------------------------------------



 



               (b) Lender shall have received each of the following documents,
in form and substance satisfactory to Lender, duly executed, and each such
document shall be in full force and effect:
               (i) the Backup Servicing Agreement,
               (ii) the Collection Account Control Agreement, the Lockbox
Control Agreement and each other Control Agreement,
               (iii) the Closing Certificate,
               (iv) the Custodial Agreement,
               (v) the Disbursement Letter for the initial Advance,
               (vi) the Fee Letter,
               (vii) the Officers’ Certificate,
               (viii) a Guaranty of each of Originator and Parent;
               (ix) the Pledge Agreement (together with certificates evidencing
all certificated securities and blank stock powers with respect thereto),
pursuant to which Originator pledges all of the Stock of Borrower to Lender,
together with appropriate UCC-1 financing statements;
               (x) the Purchase and Contribution Agreement;
               (xi) the Servicing Agreement; and
               (xii) the Subordination Agreements (to the extent of any existing
Subordinated Debt).
               (c) Lender shall have received a certificate from an Authorized
Person (i) attesting to the duly adopted resolutions of each Loan Party’s Board
of Directors, authorizing such Loan Party’s execution, delivery, and performance
of this Agreement and the other Loan Documents to which such Loan Party is a
party, (ii) authorizing specific officers of such Loan Party to execute the
same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;
               (d) Lender shall have received copies of each Loan Party’s
Governing Documents, as amended, modified, or supplemented to the Closing Date,
certified by an Authorized Person;
               (e) Lender shall have received (i) a certificate of status with
respect to each Loan Party, dated within 20 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction, and (ii) certificates of status
with respect to each Loan Party, each dated within 20 days of the Closing Date,
such certificates to be issued by the appropriate officer of the jurisdictions
(other than the jurisdiction of organization of such Loan Party) in which its
failure to be duly qualified or licensed would constitute a Material Adverse
Change, which certificates shall indicate that such Loan Party is in good
standing in such jurisdictions;
               (f) Lender shall have received a certificate from an authorized
officer of MLR II (i) attesting to the duly adopted resolutions of MLR II’s
Board of Directors, authorizing MLR II’s

37



--------------------------------------------------------------------------------



 



execution, delivery, and performance of the Purchase and Contribution Agreement
and the Purchase Date Notice to be delivered on the Closing Date,
(ii) authorizing specific officers of MLR II to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
MLR II;
               (g) Lender shall have received copies of MLR II’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by an authorized officer of MLR II;
               (h) Lender shall have received a certificate of status with
respect to MLR II, dated within 20 days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of MLR
II, which certificate shall indicate that MLR II is in good standing in such
jurisdiction;
               (i) Lender shall have received copies of all Asset-Backed
Facility Documents, as amended, modified, or supplemented to the Closing Date,
certified by an Authorized Person;
               (j) Lender shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 6.8, the form
and substance of which shall be reasonably satisfactory to Lender;
               (k) Lender shall have received one or more opinions of counsel to
Loan Parties and MLR II, in form and substance satisfactory to Lender, in its
Permitted Discretion;
               (l) Lender shall have received the Approved Forms and the
Required Procedures, all in form and substance satisfactory to Lender, attached
as exhibits to the Closing Certificate;
               (m) Lender shall have received satisfactory evidence (including a
certificate of an Authorized Person) that all tax returns required to be filed
by Parent and its Subsidiaries have been timely filed and all taxes upon Parent
and its Subsidiaries or their respective properties, assets, income, and
franchises (including Real Property taxes, sales taxes, and payroll taxes) have
been paid prior to delinquency, except such taxes that are the subject of a
Permitted Protest (which condition Lender hereby acknowledges has been
satisfied);
               (n) Lender shall have completed its business, legal, and
collateral due diligence, including (i) a collateral audit and on-site review of
the Loan Parties’ Books, operating systems and back-office functions,
Originator’s collateral valuation methods, compliance with Required Procedures,
verification of the Loan Parties’ representations and warranties to Lender,
(ii) due diligence with respect to and verification of third party service
providers, including any replacement servicer or custodian, the results of which
shall be satisfactory to Lender, (iii) an inspection of each of the locations
where Originator conducts business, (iv) review of all documentation relating to
Leases originated or acquired by Originator, or to be acquired by Borrower, on
or before the Closing Date, (v) review of all Asset-Backed Facility Documents,
and (vi) review of Originator’s plan for allocation of future assets among
Originator and its Affiliates, the results of which, in each case, shall be
acceptable to Lender, in its Permitted Discretion;
               (o) Lender shall have completed a systems audit, including,
without limitation, a review of Originator’s management information systems,
accounting and lease servicing systems;
               (p) Lender shall have received completed reference checks with
respect to each of the Executive Officers, the results of which are satisfactory
to Lender at its sole option;

38



--------------------------------------------------------------------------------



 



               (q) Lender shall have received (i) a copy of the audited
financial statements of Parent and its Subsidiaries for the fiscal year ended
December 31, 2008, (ii) a copy of Parent’s Form 10-Q quarterly report for the
quarter ended June 30, 2009, and (iii) a copy of Originator’s unaudited
consolidated balance sheet and income statement for the year-to-date period
ended August 31, 2009, the results of which, in each case, shall be satisfactory
to Lender at its sole option;
               (r) Lender shall have received the Closing Date Business Plan,
which shall be satisfactory to Lender at its sole option;
               (s) Borrower shall have paid or shall pay with the initial
Advance all Lender Expenses incurred in connection with the transactions
evidenced by this Agreement;
               (t) Each Person that is named as a secured party in a filed
financing statement covering any property of Borrower shall release all Liens
held against such property (other than Permitted Liens);
               (u) Lender shall have received all such agreements, documents,
releases and other items as Lender may reasonably require in order to evidence
the effective assignment to Borrower of all Leases, Chattel Paper and other
assets to be acquired by Borrower from any Seller on the Closing Date, free and
clear of all Liens and other interests of all Persons, in form reasonably
satisfactory to Lender, including fully executed and completed originals of all
applicable Purchase Date Notice(s) with attached Contract Schedule(s) covering
all initial Leases being acquired by Borrower;
               (v) Borrower shall have (i) established the Collection Account at
the Collection Account Bank, and delivered to Lender an executed Control
Agreement for the Collection Account, (ii) established the Lockbox Account at
the Lockbox Bank, and delivered to Lender an executed Control Agreement for the
Lockbox Account, and (iii) delivered to Lender an executed Control Agreement for
each other Deposit Account and Securities Account maintained by Borrower;
               (w) (i) Custodian shall have received the Original Contracts and
other Contract Files for all Borrower Leases listed on the initial Contract
Schedule and such Contract Files shall have been checked in by the Custodian in
accordance with the Custodial Agreement, and (ii) Lender shall have received a
Custodial Receipt and Report with respect to such Contract Files without any
exceptions noted except for such exceptions as have been approved by Lender in
advance in its Permitted Discretion;
               (x) The initial Advance shall be in an amount not less than
$13,250,000;
               (y) Lender shall have received satisfactory evidence that as of
the Closing Date: (i) Parent’s Tangible Net Worth is not less than $138,000,000;
and (ii) Borrower’s Tangible Net Worth is not less than the greater of (A)
$5,000,000 and (B) the amount sufficient to maintain compliance with the
Borrowing Base;
               (z) On the Funding Date for the initial Advance, following the
initial Advance and the payment of all fees and expenses contemplated hereunder
in connection therewith, Borrower shall have Availability of no less than
$1,000,000;
               (aa) Lender shall have received satisfactory evidence that
Borrower has put in place an interest rate hedging program that complies with
Section 6.20;
               (bb) Each Loan Party shall have received, and provided to Lender
a copy of, all licenses, approvals or evidence of other actions required by any
Governmental Authority in connection

39



--------------------------------------------------------------------------------



 



with the execution and delivery by such Loan Party of the Loan Documents or with
the consummation of the transactions contemplated thereby and all permits or
licenses required to be obtained in connection with the conduct of its business;
               (cc) Lender shall have received satisfactory evidence that
Borrower has begun implementing Lender’s electronic collateral reporting system;
and
               (dd) All other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed
or recorded and shall be in form and substance satisfactory to Lender.
     3.2 Conditions Subsequent to the Initial Extension of Credit. The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth below (the failure by
Borrower to so perform or cause to be performed constituting an Event of
Default):
               (a) Within 90 days after the Closing Date, Borrower and Servicer
shall have completed the implementation of Lender’s electronic collateral
reporting system in a manner satisfactory to enable Borrower and Servicer to
provide electronic reporting of each of the items described in clauses (b)
through (d) of Section 6.2;
               (b) Servicer shall use reasonable efforts (including the payment
of reasonable costs) to convert its lockbox services to a system whereby
Borrower’s Collections are deposited directly to the Lockbox or Lockbox Account
(rather than to a common lockbox maintained for Servicer by Wells Fargo, into
which other collections of Servicer are also remitted) as promptly as is
practicable following Wells Fargo’s confirmation that it is capable of providing
such services to Servicer
               (c) Borrower and Servicer shall have caused the Custodian to
deliver to Lender, within 10 days after the Closing Date, an updated Custodial
Receipt and Report (and Exception Report) with respect to the Borrower Leases
transferred to Borrower on the Closing Date pursuant to the initial Purchase
Date Notice, which updated Custodial Receipt and Report (and Exception Report)
shall include the Custodian’s confirmation, in accordance with
Section 2.2(b)(vi) of the Custodial Agreement, as to the scheduled payments set
forth on the Contract Schedule for such Borrower Leases.
     3.3 Conditions Precedent to all Extensions of Credit. The obligation of
Lender to make any Advances hereunder at any time (or to extend any other credit
hereunder) shall be subject to the following conditions precedent:
               (a) the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Advance or other extension of credit, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);
               (b) no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;
               (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Loan Party, Lender, or any of their Affiliates;

40



--------------------------------------------------------------------------------



 



               (d) if new Leases are being added to the Borrowing Base (i) the
related Contract Files shall have been delivered to the Custodian and shall have
been checked in by the Custodian in accordance with the Custodial Agreement,
(ii) Lender shall have received, at least one (1) Business Day prior to the
Funding Date, a Custodial Receipt and Report with respect to such Contract Files
without any exceptions noted (except for such exceptions as have been approved
by Lender in its Permitted Discretion), and (iii) Lender shall have received, on
or before the Funding Date, (A) the Original, completed Lease evidencing the
obligations described therein, (B) an assignment (in form and substance
acceptable to Lender, which assignment may be part of a master assignment of
multiple Leases to Lender) of such Lease executed by Borrower in favor of
Lender, (C) the Original guaranty, if any, guaranteeing payment of such Lease,
(D) true, correct and complete copies of all other Lease Documents in respect
thereof, (E) evidence of the release of all prior liens and the filing of any
required UCC-3 partial release statements as to any such Leases as Lender deems
necessary, (F) fully executed and completed originals of all applicable Purchase
Date Notice(s) with attached Contract Schedule(s) covering all Leases and
related Collateral being acquired by Borrower, and (G) evidence of prior payment
of that portion of the purchase price that is set forth in the applicable
Purchase Date Notice that is in excess of any Advances to be made on such
Funding Date;
               (e) no Material Adverse Change shall have occurred; and
               (f) Lender shall have received a Borrowing Base Certificate from
Borrower which includes (i) a detailed calculation of the Borrowing Base as of
the date of the requested Advance, and (ii) detail regarding Leases that are not
Eligible Leases.
     3.4 Term. This Agreement shall continue in full force and effect for a term
commencing on the Closing Date and ending on the third anniversary of the
Closing Date (the “Maturity Date”). The foregoing notwithstanding, Lender shall
have the right to terminate its obligations under this Agreement immediately and
without notice upon the occurrence and during the continuation of an Event of
Default.
     3.5 Effect of Termination. On the date of termination of this Agreement,
all Obligations (including all Bank Product Obligations, unless otherwise agreed
by the relevant Bank Product Provider) immediately shall become due and payable
without notice or demand (including providing cash collateral (in an amount
determined by Lender as sufficient to satisfy the reasonably estimated credit
exposure) to be held by Lender for the benefit of the Bank Product Providers
with respect to the Bank Product Obligations (unless otherwise agreed by the
relevant Bank Product Provider). No termination of this Agreement, however,
shall relieve or discharge any Obligor of its duties, Obligations, or covenants
hereunder or under any other Loan Documents and the Lender’s Liens in the
Collateral shall remain in effect until all Obligations have been paid in full
and Lender’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been paid in full and Lender’s obligations to provide additional credit
under the Loan Documents have been terminated irrevocably, Lender will, at
Borrower’s sole expense, execute and deliver, or authorize the filing of, any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Lender’s Liens and all notices of
security interests and liens previously filed by Lender with respect to the
Obligations.
     3.6 Early Termination by Borrower. Borrower has the option, at any time
upon 60 days’ prior written notice to Lender, to terminate this Agreement by
paying to Lender, in cash, the Obligations (including providing cash collateral
(in an amount determined by Lender as sufficient to satisfy the reasonably
estimated credit exposure) to be held by Lender for the benefit of the Bank
Product Providers with respect to the Bank Product Obligations), in full,
together with all sums payable under the Fee Letter. If Borrower has sent a
notice of termination pursuant to the provisions of this Section 3.6, then on
the date

41



--------------------------------------------------------------------------------



 



set forth as the date of termination of this Agreement in such notice, Lender’s
obligations to extend credit hereunder shall terminate and Borrower shall be
obligated to repay the Obligations (including providing cash collateral (in an
amount determined by Lender as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Lender for the benefit of the Bank Product
Providers with respect to the Bank Product Obligations), in full, together with
the Applicable Prepayment Premium and all other sums payable under the Fee
Letter on the date set forth as the date of termination of this Agreement in
such notice.
4. CREATION OF SECURITY INTEREST.
     4.1 Grant of Security Interest. Borrower hereby grants to Lender, for the
benefit of Lender and the Bank Product Providers, a continuing security interest
in all of Borrower’s right, title, and interest in all currently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all of the Obligations in accordance with the terms and conditions of
the Loan Documents and in order to secure prompt performance by Borrower of each
of its covenants and duties under the Loan Documents. The Lender’s Liens in and
to the Collateral shall attach to all Collateral without further act on the part
of Lender or Borrower. Anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, except for Permitted Dispositions, the
disposition of any item or portion of the Collateral is a violation of the terms
of this Agreement.
     4.2 Notes and Leases.
               (a) Notes Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Notes, Borrower shall deliver physical
possession of such Notes to Lender or the Custodian to hold for the benefit of
Lender, duly endorsed or assigned, as applicable, in blank or as follows on the
back of the signature page thereof or on a separate allonge affixed thereto:
               “Pay to the Order of Wells Fargo Foothill, LLC
               Marlin Receivables Corp., a Nevada corporation

             
 
  By:        
 
     
 
Name:    
 
      Its: [Authorized Person].”    

               (b) Leases and Conditional Sale Contracts. In the event that any
Collateral, including proceeds, is evidenced by or consists of Leases or
conditional sale contracts, Borrower shall assign such Leases or conditional
sales contracts to Lender and deliver physical possession to Custodian, for the
benefit of Lender, of (i) the Original Contract evidencing the obligations
described therein, executed by the lessee (or other obligor) thereof, and
(ii) an assignment (in form and substance acceptable to Lender, which assignment
may be part of a master assignment of multiple Leases to Lender) of such
Original Contract executed by Borrower in favor of Lender.
     4.3 Certificates of Title. For each Borrower Lease of Equipment covered by
a Certificate of Title, (i) Borrower shall deliver physical possession of such
Certificate of Title to Lender or the Custodian to hold for the benefit of
Lender promptly upon receipt thereof by Borrower, but in any event, no later
than one Business Day after the initial pledge of the Lease covering such
Equipment, to Lender (subject to motor vehicle titling requirements), (ii) such
Certificate of Title shall show Borrower, or the Account Debtor on such Lease,
as owner of the Equipment, (iii) such Certificate of Title shall show Borrower
as having a first-priority Lien therein, and (iv) if Borrower is shown as having
a Lien therein, then Borrower shall execute and deliver an assignment of its
Lien in such Equipment to Lender or the Custodian to hold

42



--------------------------------------------------------------------------------



 



for the benefit of Lender in form sufficient to effect such assignment in the
jurisdiction in which such Certificate of Title is issued.
     4.4 Collection of Accounts, Leases, Chattel Paper, General Intangibles, and
Negotiable Collateral. At any time after the occurrence and during the
continuation of a Servicer Termination Event or an Event of Default, Lender or
Lender’s designee may (a) notify Account Debtors of Borrower that Borrower’s
Accounts, Leases, Notes, Chattel Paper, or General Intangibles or other
Negotiable Collateral have been assigned to Lender or that Lender has a security
interest therein, (b) terminate the Servicing Agreement, appoint a Successor
Servicer, and/or cause a Successor Servicer to take possession of and collect
Borrower’s Accounts, Leases, Notes, Chattel Paper, General Intangibles or other
Negotiable Collateral, (c) terminate Borrower’s right to access or give
instructions with respect to the Collection Account and each other Deposit
Account, and/or (d) collect Borrower’s Accounts, Leases, Notes, Chattel Paper,
General Intangibles or other Negotiable Collateral directly and charge the
collection costs and expenses to the Loan Account. Borrower and Servicer each
agrees that it will hold in trust for Lender, as Lender’s trustee, any
Collections that it receives and deposit such Collections in the Lockbox Account
in accordance with Section 2.6(a) in their original form as received by Borrower
or Servicer.
     4.5 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.
               (a) Originator and Borrower each authorizes Lender to file any
financing statement necessary or desirable to effectuate the transactions
contemplated by the Loan Documents, and any continuation statement or amendment
with respect thereto, in any appropriate filing office without the signature of
Originator or Borrower where permitted by Applicable Laws. Originator and
Borrower each hereby ratifies the filing of any financing statement filed
without the authorization of Originator or Borrower prior to the date hereof.
               (b) If Borrower acquires any commercial tort claim after the date
hereof, Borrower shall promptly (but in any event within 3 Business Days after
such acquisition) deliver to Lender a written description of such commercial
tort claim and shall deliver a written agreement, in form and substance
satisfactory to Lender, pursuant to which Borrower shall grant a perfected
security interest in all of its right, title and interest in and to such
commercial tort claim to Lender, as security for the Obligations (a “Commercial
Tort Claim Assignment”).
               (c) At any time upon the written request of Lender, Borrower
shall execute or deliver to Lender any and all security agreements, pledges,
assignments, Commercial Tort Claim Assignments, endorsements of certificates of
title, and all other documents (collectively, the “Additional Documents”) that
Lender may request in its Permitted Discretion, in form and substance
satisfactory to Lender, to create, perfect, and continue perfected or to better
perfect the Lender’s Liens in the Collateral (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Lender in any owned Real Property acquired after the
Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. To the maximum extent
permitted by Applicable Laws, Borrower authorizes Lender to execute any such
Additional Documents in Borrower’s name and authorizes Lender to file such
executed Additional Documents in any appropriate filing office. In addition, at
any time after Borrower shall have obtained any intellectual property or any
patentable, copyrightable or trademarkable material, on such periodic basis as
Lender shall require, Borrower shall (i) provide Lender with a report of all new
material patentable, copyrightable, or trademarkable materials acquired or
generated by Borrower during the prior period, (ii) cause all material patents,
copyrights, and trademarks acquired or generated by Borrower that are not
already the subject of a registration with the appropriate filing office (or an
application therefor diligently prosecuted) to be registered with such
appropriate filing office in a manner sufficient to impart

43



--------------------------------------------------------------------------------



 



constructive notice of Borrower’s ownership thereof, and (iii) cause to be
prepared, executed, and delivered to Lender supplemental schedules to the
applicable Loan Documents to identify such patents, copyrights, and trademarks
as being subject to the security interests created thereunder; provided,
however, that Borrower shall not register with the U.S. Copyright Office any
unregistered copyrights (whether in existence on the Closing Date or thereafter
acquired, arising, or developed) unless (x) Borrower provides Lender with
written notice of its intent to register such copyrights not less than 30 days
prior to the date of the proposed registration, and (y) prior to such
registration, Borrower executes and delivers to Lender a copyright security
agreement in form and substance reasonably satisfactory to Lender, supplemental
schedules to any existing copyright security agreement, or such other
documentation as Lender reasonably deems necessary in order to perfect and
continue perfected Lender’s Liens on such copyrights following such
registration.
               (d) Each Loan Party hereby assigns to Lender any and all rights
of such Loan Party to access any and all storage facilities where any Collateral
or information relating to Collateral may be stored, for access (for the purpose
of reviewing or inspecting Collateral) upon reasonable advance notice (so long
as no Default or Event of Default shall have occurred and be continuing), and
each Loan Party hereby authorizes Lender, at any time after the occurrence and
during the continuation of an Event of Default, to enter upon any such storage
facilities and remove any contents thereof related to the Collateral in
connection with Lender’s exercise of its remedies hereunder.
     4.6 Power of Attorney. Each of Originator, Servicer and Borrower hereby
irrevocably makes, constitutes, and appoints Lender (and any of Lender’s
officers, employees, or agents designated by Lender) as such Person’s true and
lawful attorney, with power to (a) if such Person refuses to, or fails timely to
execute and deliver any of the documents described in Section 4.2, sign the name
of such Person on any of the documents described in Section 4.2, (b) at any time
after the occurrence and during the continuation of a Servicer Termination Event
or Event of Default, sign Borrower’s name on any invoice or bill of lading
relating to the Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests or make telephone inquiries for verification
of Borrower’s or its Subsidiaries’ Accounts or Leases (provided, that, unless a
Servicer Termination Event or Event of Default has occurred and is continuing,
Lender shall take reasonable steps to conduct such verifications in such a
manner so as not to disclose to the applicable Account Debtors that Lender is a
provider of credit accommodations to Borrower), (d) at any time after the
occurrence and during the continuation of a Servicer Termination Event or Event
of Default, endorse Borrower’s name on any of its payment items (including all
of its Collections) that may come into Lender’s possession, (e) at any time
after the occurrence and during the continuation of a Servicer Termination Event
or Event of Default, make, settle, and adjust all claims under Borrower’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (f) at any time after the occurrence and during
the continuation of a Servicer Termination Event or Event of Default, use the
information recorded on or contained in any data processing equipment, computer
hardware and software relating to the Collateral, settle and adjust disputes and
claims respecting Borrower’s Accounts, Leases, Notes, Chattel Paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that
Lender determines to be reasonable, in Lender’s Permitted Discretion, and Lender
may cause to be executed and delivered any documents and releases that Lender
determines to be necessary and Lender may prepare, file, and sign such Person’s
name to a proof of claim in bankruptcy or similar document against any Account
Debtor, or to any notice of lien, assignment, or satisfaction of lien or similar
document in connection with any of the Collateral. The appointment of Lender as
Originator’s, Servicer’s and Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and Lender’s
obligations to extend credit hereunder are terminated.

44



--------------------------------------------------------------------------------



 



     4.7 Lease Documents. Borrower will maintain all Lease Documents (other than
Leases, other Lease Documents and Notes which have been delivered to Lender or
the Custodian pursuant to Section 3.3(d), Section 4.2 or the Custodial
Agreement) in a secure manner in a location with fire, casualty and theft
protection satisfactory to Lender. Borrower will provide, or cause Servicer or
the Custodian to provide, to Lender copies of any Lease Documents as Lender may
request.
     4.8 Borrower’s Perfection. Borrower represents that all appropriate
financing statements, and all related statements of assignment or amendment in
order to cause Borrower to be properly noted as secured party of record with
respect thereto, have been filed in all filing locations as may be required to
perfect and protect in favor of Borrower all security interests, liens and
rights evidenced by all Lease Documents with respect to all personal property
subject to Leases existing as of the Closing Date and as of the date of each
Advance thereafter, and that such filings remain effective as of such date;
provided, that, Lender acknowledges that Originator generally does not file, and
shall not be required to file, financing statements against Account Debtors if
Originator’s original net investment (inclusive of residual value) in such Lease
is less than $25,000. Unless otherwise expressly agreed to by Lender, Borrower
covenants that it will take all action necessary to maintain the effectiveness
of such filings. Lender is authorized to file any UCC-3 statements of
continuation, assignment or amendment as it may determine in its Permitted
Discretion to be necessary to enable it to protect and maintain its interests
under this Agreement. Borrower shall execute such other financing statements and
amendments thereof, in form and substance satisfactory to Lender, as Lender may
request in order to protect and maintain its interests under this Agreement.
Borrower represents to Lender that all filings and recordations, and all related
assignments, have been filed or recorded in all jurisdictions as may be required
to perfect and protect in favor of Borrower all liens or interests evidenced by
Lease Documents with respect to all Real Property securing Leases existing as of
the Closing Date and as of the date of each Advance thereafter, if any, and that
such filings and recordations remain effective as of such date.
     4.9 Right to Inspect and Verify. Lender (through any of its officers,
employees, or agents) shall have the right, from time to time hereafter (i), to
inspect and audit the Books of each Loan Party and make copies or abstracts
thereof, during normal business hours, (ii) from time to time, to communicate
directly with any and all Account Debtors obligated with respect to Leases to
verify the existence and terms thereof (provided, that, unless a Servicer
Termination Event or Event of Default has occurred and is continuing, Lender
shall take reasonable steps to conduct such verifications in such a manner so as
not to disclose to the applicable Account Debtors that Lender is a provider of
credit accommodations to Borrower), (iii) to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrower’s and its
Subsidiaries’ financial condition or the amount, quality, value, condition of,
or any other matter relating to, the Collateral; and (iv) at any time after the
occurrence and during the continuation of a Servicer Termination Event or Event
of Default, to the extent any Loan Party has such rights, to inspect any Leased
Equipment. Each Loan Party shall permit any designated representative of Lender
to visit and inspect any of the properties of such Loan Party to inspect and to
discuss its finances and properties and Collateral, during normal business
hours. Lender shall be reimbursed by Borrower with respect to all audits,
inspections and appraisals contemplated by this Section 4.9 in accordance with
the terms of the Fee Letter.
     4.10 Control Agreements. Borrower agrees that it will take any and all
reasonable steps in order for Lender to obtain control in accordance with
Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with respect to all
of its Securities Accounts, Deposit Accounts, electronic Chattel Paper,
Investment Property, and letter-of-credit rights. Upon the occurrence and during
the continuation of an Event of Default, Lender may notify any bank or
securities intermediary to liquidate the applicable Deposit Account or
Securities Account or any related Investment Property maintained or held thereby
and remit the proceeds thereof to the Lender’s Account.

45



--------------------------------------------------------------------------------



 



     4.11 Lease Repurchases.
               (a) With respect to any Lease that was not originally an Eligible
Lease when acquired by Borrower, upon discovery thereof Borrower shall enforce
its rights against Originator under the Purchase and Contribution Agreement and
may request that Lender release such Lease from the lien of this Agreement so
long as Originator simultaneously deposits the related Repurchase Price in the
Lockbox Account or assigns to Borrower a substitute Lease having the same or
higher Net Investment amount and meeting all the requirements specified in the
Purchase and Contribution Agreement for Leases transferred by any Seller to
Borrower.
               (b) With respect to any Lease for which the Servicer has incurred
a repurchase obligation under Section 3.07 of the Servicing Agreement, upon
discovery thereof, Borrower shall enforce its rights against Servicer under the
Servicing Agreement and may request that Lender release such Lease from the Lien
of this Agreement so long as Servicer simultaneously deposits the related
Repurchase Price in the Lockbox Accounts or assigns to Borrower a substitute
Lease having the same or higher Net Investment amount and meeting all
requirements specified in the Purchase and Contribution Agreement for Leases
transferred by any Seller to Borrower.
               (c) With respect to any Lease that was originally an Eligible
Lease but is no longer an Eligible Lease, Borrower may, upon four (4) Business
Days advance written notice to Lender, (i) request that Originator repurchase
such Lease for an amount equal to the Repurchase Price or provide a substitute
Lease having an equivalent Net Investment amount and (ii) if Originator has
agreed to do so in its sole discretion, request that Lender release such Lease
from the Lien of this Agreement so long as Originator simultaneously delivers
the related Repurchase Price or a substitute Lease meeting the same requirements
as those specified in the Purchase and Contribution Agreement for Leases
transferred by any Seller to Borrower.
     4.12 Release of Leases; Return of Negotiable Collateral.
               (a) When a Lease is repaid in its entirety, Lender shall
authorize Custodian (upon written request from Servicer or Borrower specifying
that such Lease has been paid in full) to return the related Contract File to or
at the direction of Borrower and Lender shall release the Lender’s Lien on such
Lease promptly upon receipt of the final payment due thereunder and deposit of
same into the Lockbox Account.
               (b) When Leases are sold by Borrower in a Permitted Disposition,
Lender shall release the Lender’s Liens in the Leases and related Lease
Documents and shall direct the Custodian to transfer the Contract File to the
purchaser thereof or as otherwise directed by Borrower upon deposit of all
proceeds from such disposition into the Lockbox Account.
               (c) Servicer and Borrower shall be responsible for preparing and
delivering to Custodian and Lender all Requests for Release or other
documentation required under the Custodial Agreement.
5. REPRESENTATIONS AND WARRANTIES.
               In order to induce Lender to enter into this Agreement, each Loan
Party makes (to the extent stated to be applicable to such Person and solely as
to itself) the following representations and warranties to Lender which shall be
true, correct, and complete, in all material respects, as of the date hereof,
and shall be true, correct, and complete, in all material respects, as of the
Closing Date, and at and

46



--------------------------------------------------------------------------------



 



as of the date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties are stated to relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:
     5.1 No Encumbrances. Borrower has good and indefeasible title to, or a
valid leasehold interest in, its personal property assets and good and
marketable title to, or a valid leasehold interest in, its Real Property, in
each case, free and clear of Liens except for Permitted Liens.
     5.2 Eligible Leases. As to each Lease that is identified by or on behalf of
Borrower as an Eligible Lease in the most recent Borrowing Base Certificate
submitted to Lender, as of the date of such certificate: (i) such Lease
evidences a bona fide existing payment obligation of the applicable Account
Debtor created by the lease of personal property to such Account Debtor in the
ordinary course of Borrower’s business, (ii) such Lease has been originated by,
or transferred or assigned to, Borrower and is, or upon such transfer, will be,
unconditionally owed to Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, (iii) such Lease is a
Borrower Lease and is not or would not be excluded as ineligible by virtue of
one or more of the excluding criteria set forth in the definition of Eligible
Leases, except to the extent indicated on such certificate; (iv) such Lease has
been documented on the Approved Forms in accordance with the Required
Procedures; (v) neither Servicer nor Borrower has received notice of actual or
imminent bankruptcy, insolvency, or material impairment of the financial
condition of any Account Debtor obligated on such Lease, except to the extent
that such fact has been taken into account in excluding amounts owing under such
Lease as ineligible by virtue of the excluding criteria set forth in the
definition of Eligible Leases; (vi) neither Servicer nor Borrower has received
notice of any actual or threatened litigation regarding the validity or
enforceability of such Lease or any lien on other collateral securing such
Lease; (vii) such Lease is subject to a first-priority security interest in
favor of Lender, (viii) Borrower has duly filed financing statements naming the
applicable Account Debtor as debtor in all applicable jurisdictions (except to
the extent not required by Section 4.8) or, if applicable, has delivered to
Custodian to hold for the benefit of Lender (or shall deliver to Lender or the
Custodian to hold for the benefit of Lender promptly upon receipt thereof by
Borrower) a Certificate of Title for the Equipment covered by such Lease naming
Borrower as owner and Lender as first lienholder, or a Certificate of Title for
the Equipment covered by such Lease naming Account Debtor as owner and Borrower
as first lienholder, together with an assignment of such Lien to Lender; and
(ix) Borrower is the sole legal and beneficial owner of such Lease, and all
related documents and Books.
     5.3 Compliance. The Approved Forms, the Required Procedures, the Lease
Documents and other documents evidencing and executed in connection with Leases
and all actions and transactions by Originator, Servicer and Borrower in
connection therewith comply in all material respects with all Applicable Laws.
The Approved Forms are commensurate with forms and documentation used by prudent
lenders and lessors in the same or similar circumstances as Originator and
Borrower and, without limiting the foregoing, are sufficient to create valid,
binding and enforceable obligations of each Account Debtor named therein (except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally).
     5.4 Equipment. All of the Equipment of Borrower is used or held for use in
its business.
     5.5 Location of Collateral. The Collateral (other than the Collateral in
the possession of Lender or the Custodian for the benefit of Lender and Leased
Equipment in the possession of an Account Debtor in accordance with its Lease)
is not stored with a bailee, warehouseman, or similar party and is located only
at, or in-transit between, the locations identified on Schedule 5.5 (as such
Schedule may be updated pursuant to Section 6.9).

47



--------------------------------------------------------------------------------



 



     5.6 Records. Originator keeps correct and accurate records itemizing and
describing the Leases assigned to Borrower and each of Servicer and Borrower
keeps correct and accurate records itemizing and describing the Leases owned by
Borrower and the amounts due and collected with respect thereto.
     5.7 State of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
               (a) The jurisdiction of organization of each Loan Party and each
Seller is set forth on Schedule 5.7(a).
               (b) The chief executive office of each Loan Party and each Seller
is located at the address indicated on Schedule 5.7(b) (as such Schedule may be
updated pursuant to Section 6.9).
               (c) Each Loan Party’s and each Seller’s organizational
identification numbers and federal employer identification numbers, if any, are
identified on Schedule 5.7(c).
               (d) As of the Closing Date, Borrower does not hold any commercial
tort claims, except as set forth on Schedule 5.7(d).
     5.8 Due Organization and Qualification; Subsidiaries.
               (a) Each Loan Party is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization and qualified to
do business in any state where it is transacting its business (as may be
necessary by the Applicable Laws of such state), except where failure to qualify
could not reasonably be expected to result in a Material Adverse Change.
               (b) Set forth on Schedule 5.8(b) is a complete and accurate
description of the issued and outstanding membership interests in or Stock of
Borrower, by class, and a description of the interests of each such class that
are issued and outstanding. Other than as described on Schedule 5.8(b), there
are no subscriptions, options, warrants, or calls relating to any membership
interests in or Stock of Borrower, including any right of conversion or exchange
under any outstanding security or other instrument. Except as set forth on
Schedule 5.8(b), Borrower is not subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any membership interests
in or shares of its Stock or any security convertible into or exchangeable for
any membership interests in or shares of its Stock.
               (c) Borrower does not have any direct or indirect Subsidiaries.
               (d) Each Loan Party (i) qualifies for an exemption from
registration as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended, and is not subject to the
prohibitions set forth in Section 7 thereof and the rules promulgated thereunder
by the Securities and Exchange Commission, and (ii) is not a “holding company”
or a “subsidiary company” of a “holding company” as such terms are defined in
the Public Utility Holding Company Act of 1935, as amended.
     5.9 Due Authorization; No Conflict.
               (a) The execution, delivery, and performance by each Loan Party
of this Agreement and the other Loan Documents to which it is a party have been
duly authorized by all necessary action on the part of such Loan Party.

48



--------------------------------------------------------------------------------



 



               (b) The execution, delivery, and performance by each Loan Party
of this Agreement and the other Loan Documents to which it is a party do not and
will not (i) violate any provision of federal, state, or local law or regulation
applicable to such Loan Party, or any Governing Documents of such Loan Party, or
any order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Loan Party, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Loan Party, other than Permitted Liens, or (iv)
require any approval of such Loan Party’s interestholders or any approval or
consent of any Person under any material contractual obligation of such Loan
Party, other than consents or approvals that have been obtained and that are
still in force and effect.
               (c) Other than the filing of financing statements, the execution,
delivery, and performance by each Loan Party of this Agreement and the other
Loan Documents to which either is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person, other than consents or
approvals that have been obtained and that are still in force and effect.
               (d) This Agreement and the other Loan Documents to which any Loan
Party is a party, and all other documents contemplated hereby and thereby, when
executed and delivered by such Loan Party, will be the legally valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.
               (e) The Lender’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.
     5.10 Litigation. Other than those matters disclosed on Schedule 5.10 and
other than matters now existing or arising after the Closing Date that, if
decided adversely to a Loan Party, or any of its Subsidiaries, reasonably could
not be expected to result in a Material Adverse Change, there are no actions,
suits, or proceedings pending, or, to the best knowledge of the Loan Parties,
threatened, against any Loan Party, or any of its Subsidiaries.
     5.11 No Material Adverse Change. All financial statements relating to the
Loan Parties and their Subsidiaries that have been delivered by the Loan Parties
to Lender have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ financial condition as of the date thereof
and results of operations for the period then ended. There has not been a
Material Adverse Change with respect to the Loan Parties and their Subsidiaries
since the date of the latest financial statements submitted to Lender on or
before the Closing Date.
     5.12 Fraudulent Transfer.
               (a) Each Loan Party and its Subsidiaries is Solvent.
               (b) No transfer of property is being made by any Loan Party or
its Subsidiaries and no obligation is being incurred by any Loan Party or its
Subsidiaries in connection with the transactions contemplated by this Agreement
or the other Loan Documents with the intent to hinder, delay, or defraud either
present or future creditors of any Loan Party or its Subsidiaries.

49



--------------------------------------------------------------------------------



 



     5.13 ERISA. Neither any Loan Party nor any of its Subsidiaries or ERISA
Affiliates maintains or contributes to any Benefit Plan.
     5.14 Environmental Condition. (a) To each Loan Party’s knowledge, none of
such Loan Party’s or its Subsidiaries’ properties or assets has ever been used
by such Loan Party, its Subsidiaries, or previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such use, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, none of such
Loan Party’s or its Subsidiaries’ properties or assets has ever been designated
or identified in any manner pursuant to any environmental protection statute as
a Hazardous Materials disposal site, (c) neither any Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by such
Loan Party or its Subsidiaries, and (d) neither any Loan Party nor its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by such Loan Party or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the e.
     5.15 Brokerage Fees. Except as disclosed on Schedule 5.15, no Loan Party
nor any of their Subsidiaries has utilized the services of any broker or finder
in connection with Borrower’s obtaining financing from Lender under this
Agreement and no brokerage commission or finders fee is payable by any Loan
Party or its Subsidiaries in connection herewith.
     5.16 Intellectual Property. Borrower and its Subsidiaries own, or hold
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its and their businesses as
currently conducted, and attached hereto as Schedule 5.16 (as updated from time
to time) is a true, correct, and complete listing of all material patents,
patent applications, trademarks, trademark applications, copyrights, and
copyright registrations as to which Borrower or one of its Subsidiaries is the
owner or is an exclusive licensee.
     5.17 Leases as Lessee. Borrower and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties, as lessee, or under which they are operating, and all of such
leases are valid and subsisting and no material default by Borrower or its
Subsidiaries exists under any of them.
     5.18 Deposit Accounts and Securities Accounts. Set forth on Schedule 5.18
(as updated from time to time) is a listing of all of Borrower’s Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary, (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.
     5.19 Complete Disclosure. All factual information (taken as a whole)
furnished by any Loan Party on behalf of such Loan Party or its Subsidiaries, in
writing to Lender (including all information contained in the Schedules hereto
or in the other Loan Documents) for purposes of or in connection with this
Agreement, the other Loan Documents, or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by any Loan Party on behalf of such Loan Party or its Subsidiaries, in
writing to Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Business Plan represents, and as of the date on which any other
Projections are delivered to Lender, such additional Projections represent, each
Loan Party’s good faith estimate of its and its Subsidiaries’ future performance
for the periods covered thereby.

50



--------------------------------------------------------------------------------



 



     5.20 Indebtedness. Set forth on Schedule 5.20 is a true and complete list
of all Indebtedness of each Loan Party and its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness as of the Closing Date. No default has occurred and
is continuing with respect to any Indebtedness of any Loan Party or its
Subsidiaries.
     5.21 Permits, Etc. Each Loan Party has, and is in substantial compliance
with, all permits, licenses, authorizations, approvals, entitlements and
accreditations required for Borrower lawfully to own, manage or operate, or
acquire, Leases, and its other businesses currently owned, managed or operated,
by such Loan Party, except for such permits, licenses, authorizations,
approvals, entitlements or accreditations, the absence of which could not
reasonably be expected to result in a Material Adverse Change.
     5.22 Patriot Act. To the extent applicable, each Loan Party and its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the Untied States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”). No part of the proceeds of the loans made hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     5.23 OFAC. No Loan Party nor any of its Subsidiaries, is in violation of
any of the country or list-based economic and trade sanctions administered and
enforced by OFAC, to the extent applicable. No Loan Party nor any of its
Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has assets
located in Sanctioned Entities, or (c) derives any of its revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
The proceeds of any Advance will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
     5.24 Servicing of Borrower Leases.
               (a) Borrower has entered into the Servicing Agreement with
Servicer, pursuant to which Borrower has engaged Servicer to act as Borrower’s
agent to monitor, manage, enforce and collect the Leases and disburse
Collections in respect thereof as further described in the Servicing Agreement
and in compliance with the requirements this Agreement and the other Loan
Documents.
               (b) In addition, Borrower has entered into the Backup Servicing
Agreement with the Backup Servicer to provide for servicing of the Leases and
disbursement of Collections in respect thereof in the event that Servicer is
terminated as Servicer.
6. AFFIRMATIVE COVENANTS.
               Each Loan Party covenants and agrees that, so long as any credit
hereunder shall be available and until payment in full of the Obligations, such
Loan Party shall do all of the following that relate to it:

51



--------------------------------------------------------------------------------



 



     6.1 Accounting System. Maintain a system of accounting that enables each
Loan Party and its Subsidiaries to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Lender. Borrower
and Servicer also shall keep a reporting system that shows all additions, fees,
payments, claims, and write-downs with respect to the Leases.
     6.2 Collateral Reporting. Provide Lender with the following documents at
the following times in form satisfactory to Lender:

     
Promptly after occurrence
       (a) Notice of all material claims, offsets or disputes asserted by an
Account Debtor with respect to any Borrower Lease,
 
   
Date of each Advance
       (b) a Borrowing Base Certificate, including supporting documentation
which includes a detailed calculation of the Borrowing Base as of the date of
the requested Advance (including detail regarding all Borrower Leases, with
respect to aging, aggregate Collections, delinquency, concentration and other
relevant information, including Borrower Leases that are not Eligible Leases),
with a reconciliation to the most recently provided Borrowing Base,
 
   
Monthly (not later than the Reporting Date, calculated or determined as of the
last day of the preceding month)
       (c) a Borrowing Base Certificate, including supporting documentation
which includes (i) a detailed calculation of the Borrowing Base as of the last
day of the preceding month, and a reconciliation to the most recently provided
Borrowing Base, (ii) a detailed list of Borrower Leases, together with a
detailed aging, by total, of the Leases in the Borrower Portfolio and the
Managed Portfolio, together with a reconciliation to the detailed calculation of
the Borrowing Base previously provided to Lender, (iii) detail regarding
Collections, delinquency and concentration of Borrower Leases, (iv) detail
regarding those Borrower Leases that are not Eligible Leases, (v) detail
regarding each Borrower Lease that has been extended, modified, restated or
amended, (vi) additional detail showing additions to and deletions from the
Collateral, and (vii) other relevant information reasonably requested by Lender,
 
   
 
       (d) a Contract Data Tape and a Monthly Servicing Report that details all
Collections and with respect to any other Borrower Collateral, amounts
transferred from the Lockbox Account to the Collection Account, and other
deposits to or disbursements from the Collection Account, including but not
limited to payments made on the related Interest Payment Date, and payments to
be made on the related Payment Date,
 
   
 
       (e) a static loss report, default/charge-off report and delinquency
report for all Leases in the Borrower Portfolio and all Leases in the Managed
Portfolio,

52



--------------------------------------------------------------------------------



 



     
Upon written request by Lender
       (f) a summary aging, by vendor, of Borrower’s and its Subsidiaries’
accounts payable and any book overdraft,

     (g) a detailed list of Borrower’s and its Subsidiaries’ Account Debtors,
 
   
 
       (h) if not included in the Monthly Report, a report regarding Borrower’s
and its Subsidiaries’ accrued, but unpaid, sales, use and property taxes,
 
   
 
       (i) a detailed report of Borrower’s obligations with respect to Bank
Product Agreements, including calculations thereof,
 
   
 
       (j) upon request by Lender, copies of credit files in connection with
Borrower’s statements transmitted to Account Debtors, credit memos, remittance
advices and deposit slips in connection with Borrower Leases and/or the Leased
Equipment, and, for property to be subject to Borrower Leases, purchase orders
and invoices, and
 
   
 
       (k) such other reports as to the Collateral or the financial condition of
any Loan Party and its Subsidiaries, as Lender may reasonably request.

               In addition, (i) Borrower and Servicer agree to facilitate the
establishment of an electronic collateral reporting system (within the timeframe
set forth in Section 3.2(a)), which will be administered and maintained by
Lender, and Borrower and Servicer agree to cooperate fully with Lender to
facilitate and implement such system of electronic collateral reporting in order
to provide electronic reporting of each of the items set forth in clauses (b)
through (d) above, and, after its establishment, Borrower and Servicer shall use
Lender’s electronic reporting system for all reporting of such information to
Lender and (ii) an Authorized Person or other representative familiar with the
operations of Borrower’s and Servicer’s business reasonably acceptable to Lender
will meet with Lender at least once in each calendar quarter at a location
reasonably convenient to such Authorized Person or other representative, during
normal business hours, to review and discuss all Borrower Leases.
     6.3 Financial Statements, Reports, Certificates. Deliver to Lender:
               (a) as soon as available, but in any event within 30 days after
the end of each month during each year (including each month end that is also a
calendar quarter end):
               (i) unaudited financial statements consisting of a consolidating
balance sheet and income statement covering Borrower’s operations during such
period and the year-to-date period ending thereon, and
               (ii) a Compliance Certificate,
               (b) as soon as available, but in any event within 45 days after
the end of each calendar quarter during each year:
               (i) unaudited financial statements consisting of (A) a
consolidated balance sheet and income statement, covering Originator’s and its
Subsidiaries’ consolidated operations during such period and the year-to-date
period ending thereon, and (B) a consolidated balance

53



--------------------------------------------------------------------------------



 



sheet, income statement, statement of cash flow and statement of stockholders’
equity, covering Parent’s and its Subsidiaries’ consolidated operations during
such period and the year-to-date period ending thereon, and
               (ii) a Compliance Certificate,
               (c) as soon as available, but in any event on or before 90 days
following the end of each of Borrower’s fiscal years, commencing with the fiscal
year ending December 31, 2009,
               (i) consolidated financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Lender and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of any of Sections 6.20, 7.17, 7.18 or 7.19), by such
accountants to have been prepared in accordance with GAAP, such audited
financial statements to include (I) a balance sheet, income statement, statement
of cash flow and statement of stockholders’ equity and, if prepared, such
accountants’ letter to management, and (II) such consolidating schedules for
Parent, Originator (on a consolidated basis) and MBB as Lender may reasonably
require, together with a statement from such accountants substantially in the
form of Schedule T-1 attached hereto with respect to such consolidating
schedules, and
               (ii) a Compliance Certificate,
               (d) as soon as available, but in any event before December 31 of
each year, copies of Projections for Borrower (on a stand-alone basis) and for
Originator (on a consolidated basis with its Subsidiaries), in form and
substance (including as to scope and underlying assumptions) consistent with the
Closing Date Business Plan, for the forthcoming fiscal year, on a month-by-month
basis, certified by an Executive Officer as being such officer’s good faith
estimate of the financial performance of Borrower and Originator (on a
consolidated basis with its Subsidiaries) during the period covered thereby,
               (e) if and when any Loan Party files any Form 10-Q quarterly
report, Form 10-K annual report, or any other filing with the SEC, email
notification of such filing,
               (f) as requested by Lender from time to time, satisfactory
evidence of payment of applicable excise taxes in each jurisdiction in which
(i) such Person conducts business or is required to pay any such excise tax,
(ii) where such Person’s failure to pay any such applicable excise tax would
result in a Lien on the properties or assets of such Person, or (iii) where such
Person’s failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,
               (g) promptly, but in any event within 5 Business Days after
Borrower or Servicer has knowledge of any event or condition that constitutes a
Default, an Event of Default, a Servicer Default or a Servicer Termination
Event, notice thereof and a statement of the curative action that Borrower or
Servicer proposes to take with respect thereto,
               (h) promptly after the commencement thereof, but in any event
within 5 Business Days after the service of process with respect thereto on any
Loan Party or any of its Subsidiaries, notice of all actions, suits, or
proceedings brought by or against any Loan Party or any of its Subsidiaries
before any Governmental Authority which, if determined adversely to such Loan
Party or Subsidiary, could reasonably be expected to result in a Material
Adverse Change,

54



--------------------------------------------------------------------------------



 



               (i) promptly, but in any event within five (5) Business Days
after Borrower or Servicer has knowledge thereof, notify Lender of the
resignation, termination or long-term disability of any Executive Officer or
other Authorized Person,
               (j) Borrower or Originator shall cause each of the following to
be delivered to Lender at the times specified: (i) promptly (but in any event
within 5 days) following the time required to be provided to, or delivered by,
Originator or any Securitization Subsidiary pursuant to the Asset-Backed
Facility Documents, each Servicer Report and each written report constituting an
audit or similar evaluation of a Securitization Subsidiary or the servicing of
the assets of a Securitization Subsidiary; (ii) promptly (but in any event
within two Business Days) following Originator’s or a Securitization
Subsidiary’s receipt thereof, notice of any Servicer Default or Event of Default
(in each instance as such terms are defined in the Asset-Backed Facility
Documents); (iii) promptly (but in any event within 5 days of the execution
thereof) copies of each material written amendment, modification or supplement
to any Asset-Backed Facility Document, including (A) any forbearance agreement
or similar agreements with respect to the terms of the Asset-Backed Facility
Documents, and (B) any amendment, modification or supplement that makes the
eligibility and underwriting criteria applicable to any Securitization
Subsidiary or Asset-Backed Facility more restrictive than the eligibility and
underwriting criteria previously applicable thereto, or reduces the effective
advance rate thereunder; and (iv) from time to time upon the written request of
Lender, any other information reasonably requested or identified by Lender and
relating to the financial condition of Originator, its Subsidiaries or any
Securitization Subsidiary, and
               (k) upon the request of Lender, any other information reasonably
requested relating to the financial condition of any Loan Party or its
Subsidiaries.
               In addition, each Loan Party agrees that no Subsidiary of such
Loan Party will have a fiscal year different from that of such Loan Party. Each
Loan Party also agrees to cooperate with Lender to allow Lender to consult with
such Loan Party’s independent certified public accountants if Lender reasonably
requests the right to do so and that, in such connection, such Loan Party’s
independent certified public accountants are authorized to communicate with
Lender and to release to Lender whatever financial information concerning such
Loan Party or its Subsidiaries that Lender reasonably may request. Each Loan
Party waives the right to assert a confidential relationship, if any, it may
have with any accounting firm or other third-party financial service provider in
order to obtain any information requested by Lender pursuant to or in accordance
with this Agreement, and each Loan Party shall authorize such accounting firm or
third-party financial service provider to provide such information, to the
extent reasonably available.
     6.4 Additional Reporting. Promptly deliver to Lender, when reasonably
available to Borrower or Servicer , each invoice and statement presented by each
of the Backup Servicer, any other replacement servicer and the Custodian for
services performed or reimbursable expenses incurred by such Person and evidence
of payment thereof when due.
     6.5 Records and Collection of Leases.
     (a) Servicer agrees that:
          (i) in accordance with the terms of the Servicing Agreement, it shall
use commercially reasonable efforts, at its sole cost and expense and in its own
name, in accordance with industry standards and applicable laws, to promptly and
diligently collect and enforce payment of all Borrower Leases to the extent that
it is commercially reasonable to do so and in a commercially reasonable manner
and defend and hold Borrower and Lender harmless from any

55



--------------------------------------------------------------------------------



 



and all loss, damage, penalty, fine or expense arising from such collection or
enforcement activities;
     (ii) it shall direct all of Borrower’s Account Debtors to remit payments on
the Borrower Leases to the Lockbox Account; and
     (iii) in accordance with the Required Procedures, it shall maintain at its
chief executive office, and, upon the request of Lender, make available to
Borrower and Lender copies of the Borrower Leases and all related documents and
instruments, and all files, certificates, correspondence, appraisals, computer
programs, accounting records and other information and data relating to the
Borrower Leases and other Collateral.
     (b) Borrower shall maintain the Servicing Agreement and the Backup
Servicing Agreement in full force and effect until termination of all
commitments hereunder and payment in full of the Obligations.
     (c) Borrower and Servicer shall maintain accurate and complete records
regarding all Borrower Leases. Servicer shall also maintain accurate and
complete records regarding all Leases included in the Managed Portfolio.
     6.6 Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct of their businesses in good
working order and condition, ordinary wear and tear excepted, and comply at all
times with the provisions of all material leases to which it is a party as
lessee, so as to prevent any loss or forfeiture thereof or thereunder.
     6.7 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against any Loan
Party, its Subsidiaries, or any of their respective assets to be paid in full,
before delinquency or before the expiration of any extension period, except to
the extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Each Loan Party will and will cause its Subsidiaries to make
timely payment or deposit of all tax payments and withholding taxes required of
it and them by Applicable Laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Lender with proof reasonably satisfactory to Lender
indicating that such Loan Party and its Subsidiaries have made such payments or
deposits, if applicable. Servicer shall cause all sales, use, property and
similar taxes collected with respect to Borrower Leases to be reported and
remitted to the applicable taxing authorities on a timely basis.
     6.8 Insurance.
          (a) Each of Servicer and Borrower shall maintain, at their respective
expense, insurance covering its and its Subsidiaries’ assets wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses. Servicer also shall maintain business interruption, public
liability, and insurance against larceny, embezzlement, and criminal
misappropriation. All such policies of insurance shall be in such amounts as are
commercially reasonable and with such insurance companies as are reasonably
satisfactory to Lender. Borrower shall deliver copies of all such insurance
policies to Lender with an endorsement naming Lender as the sole loss payee with
respect to the Collateral (under a satisfactory lender’s loss payable
endorsement) or additional insured, as appropriate. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days’ (or 10

56



--------------------------------------------------------------------------------



 



days’ with respect to non-payment of premiums) prior written notice to Lender in
the event of cancellation of the policy for any reason whatsoever.
               (b) Borrower shall give Lender prompt notice of any loss covered
by such insurance. Upon notice to Borrower, Lender shall have the exclusive
right to adjust any losses claimed under any such insurance policies in excess
of $100,000 (or in any amount after the occurrence and during the continuation
of an Event of Default), without any liability to Borrower whatsoever in respect
of such adjustments. Any monies received as payment for any loss under any
insurance policy mentioned above (other than liability insurance policies) or as
payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid over to Lender to be applied at the option of Lender
either to the prepayment of the Obligations or, so long as no Event of Default
has occurred and is continuing, such proceeds shall be disbursed to Borrower
under staged payment terms reasonably satisfactory to Lender for application to
the cost of repairs, replacements, or restorations. Any such repairs,
replacements, or restorations shall be effected with reasonable promptness and
shall be of a value at least equal to the value of the items of property
destroyed prior to such damage or destruction.
               (c) Borrower shall cause Account Debtors obligated on Borrower
Leases to maintain casualty insurance with respect to each item of Equipment
covered by or securing such Borrower Leases; provided, that, the failure of
Account Debtors obligated on Borrower Leases constituting less than 20% of all
Borrower Leases (in each case as measured as of any date based on the Net
Investment therein) to provide evidence of such insurance shall not constitute a
default under this covenant. Such insurance (i) shall cover loss to all
Equipment covered by or securing each such Lease, (ii) shall be in an amount not
less than the amount required by the Approved Forms, as applicable, and
(iii) shall otherwise be in form and substance as required by the Approved
Forms, as applicable.
               (d) Neither Servicer nor Borrower will take out separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 6.8, unless Lender is included
thereon as an additional insured or loss payee under a lender’s loss payable
endorsement. Borrower promptly shall notify Lender whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Lender.
     6.9 Location of Collateral. Keep the Collateral only at the locations
identified on Schedule 5.5, in the possession of Account Debtors under Borrower
Leases (solely in the case of Leased Equipment), or with the Lender or the
Custodian for the benefit of Lender, in the case of Notes and Borrower Leases,
and maintain their chief executive offices only at the locations identified on
Schedule 5.7(b); provided, however, that Borrower may amend Schedule 5.5 and
Schedule 5.7 so long as such amendment occurs by written notice to Lender not
less than 30 days prior to the date on which such Collateral is moved to such
new location or such chief executive office is relocated, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, Borrower provides to Lender a Collateral Access
Agreement with respect to any such location that is or will be Borrower’s chief
executive office or at which Borrower’s primary records with respect to the
Borrower Leases are or will be maintained.
     6.10 Compliance with Laws. Comply with the requirements of all Applicable
Laws, the non-compliance with which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.
     6.11 Leases as Lessee. Pay when due all rents and other amounts payable
under any material leases to which it is a party as lessee or by which its
properties and assets are bound, unless such payments are the subject of a
Permitted Protest.

57



--------------------------------------------------------------------------------



 



     6.12 Existence. Each Loan Party shall at all times preserve and keep in
full force and effect its valid existence and good standing and any rights and
franchises material to its business. Borrower acknowledges that Lender is
entering into the Loan Documents in reliance upon Borrower’s identity as a
separate legal entity from each of its Affiliates. From and after the Closing
Date, Borrower shall conduct its own business in its own name and take all
reasonable steps, including, without limitation, all steps that Lender may from
time to time reasonably request, to maintain Borrower’s identity and existence
as a separate legal entity and to make it manifest to third parties that
Borrower is an entity with assets and liabilities distinct from those of its
Affiliates and not an operating division of any Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Borrower shall:
               (a) conduct all transactions with its Affiliates (including,
without limitation, under the Purchase and Contribution Agreement and the
Servicing Agreement, respectively) strictly on an arm’s-length basis and
allocate all overhead expenses (including, without limitation, telephone and
other utility charges) for items shared between Borrower or its Affiliates on
the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;
               (b) continue to exist as a corporation whose activities are
restricted in its bylaws to activities related to purchasing or otherwise
acquiring Leases and related Collateral and related assets and rights and
conducting any related or incidental business or activities it deems necessary
or appropriate to carry out its primary purpose;
               (c) not engage in any activity other than those activities
expressly permitted hereunder and under the other Loan Documents, nor enter into
any agreement other than this Agreement and the other Loan Documents to which it
is a party, and, with the prior written consent of Lender, any other agreement
necessary to carry out more effectively the provisions and purposes hereof or
thereof;
               (d) conduct its affairs strictly in accordance with its bylaws
and observe all necessary, appropriate and customary enterprise formalities,
including (i) holding all regular and special director and/or shareholder
meetings appropriate to authorize all enterprise action (which, in the case of
regular director and/or shareholder meetings, are held at least annually),
(ii) keep separate and accurate minutes of such meetings, (iii) pass all
resolutions or consents necessary to authorize actions taken or to be taken, and
(iv) maintain accurate and separate books, records and accounts, including
intercompany transaction accounts;
               (e) act solely in its own name and through its own Authorized
Persons and agents, and no Affiliate of Parent or Servicer shall be appointed to
act as Borrower’s agent, except as expressly contemplated by this Agreement;
               (f) observe all corporate formalities as a distinct entity, and
ensure that all actions relating to the dissolution or liquidation of Borrower
or the initiation or participation in, acquiescence in, or consent to any
Insolvency Proceeding involving Borrower, are duly authorized by unanimous vote
of its managers;
               (g) maintain Borrower’s Books separate from those of its
Affiliates and otherwise readily identifiable as its own assets rather than
assets of its Affiliates;
               (h) except as herein specifically otherwise provided, not
commingle funds or other assets of Borrower with those of any of its Affiliates,
and not maintain bank accounts or other depository accounts to which any of its
Affiliates is an account party, into which any of its Affiliates makes deposits,
or from which any of its Affiliates have the power to make withdrawals;

58



--------------------------------------------------------------------------------



 



               (i) not have any assets other than cash, Cash Equivalents,
Leases, Leased Equipment, and incidental property as may be necessary for the
operation of Borrower;
               (j) pay its own liabilities out of its own funds;
               (k) hold itself out as a separate entity; correct any known
misunderstanding regarding its separate identity; and maintain adequate capital
in light of its contemplated business operations, but not share any common logo
with or hold itself out as or be considered as a department or division of any
of its Affiliates or any other Person; and
               (l) not require or permit Borrower to pay or finance any of its
Affiliates’ operating expenses not properly allocable to Borrower.
     6.13 Environmental. Keep any property either owned or operated by any Loan
Party or its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Lender documentation of such compliance
which Lender reasonably requests, (c) promptly notify Lender of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within five (5)
Business Days of its receipt thereof, provide Lender with written notice of any
of the following: (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Loan Party or its Subsidiaries,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or its Subsidiaries, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.
     6.14 Disclosure Updates. Promptly and in no event later than five
(5) Business Days after obtaining knowledge thereof, notify Lender if any
written information, exhibit, or report furnished to Lender contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.
     6.15 Formation of Subsidiaries. In the case of Borrower, not to form or
acquire any Subsidiary without the prior written consent of Lender, and at the
time that Borrower forms any such direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date with the prior written
consent of Lender, Borrower shall (a) cause such new Subsidiary to provide to
Lender a joinder to this Agreement, together with such other security documents
(including mortgages with respect to any Real Property of such new Subsidiary),
as well as appropriate financing statements (and with respect to all property
subject to a mortgage, fixture filings), all in form and substance satisfactory
to Lender (including being sufficient to grant Lender a first priority Lien
(subject to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary), (b) provide to Lender a pledge agreement and appropriate
certificates and powers or financing statements, hypothecating to Lender all of
the direct or beneficial ownership interest in such new Subsidiary, in form and
substance satisfactory to Lender, and (c) provide to Lender all other
documentation, including one or more opinions of counsel satisfactory to Lender,
if requested by Lender, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other

59



--------------------------------------------------------------------------------



 



documentation with respect to all property subject to a mortgage). Any document,
agreement, or instrument executed or issued in favor of Lender pursuant to this
Section 6.15 shall be a Loan Document.
     6.16 Delivery of Leases.
               (a) Concurrently with the acquisition thereof by Borrower, assign
each Borrower Lease or conditional sale contract, as the case may be, to Lender
or the Custodian for the benefit of Lender, in a form reasonably acceptable to
Lender (which assignment may be part of a master assignment of multiple Leases
to Lender), unless and until such Lease is released from the Lender’s Lien.
               (b) Deliver to Custodian, for the benefit of Lender, (i) the
Original of each Note payable to, or endorsed to, or assigned to, Borrower,
endorsed to Lender in accordance with Section 4.2, and (ii) the Original of each
Borrower Lease and conditional sales contract, assigned to Lender in accordance
with Section 4.2. Without limitation of any of the obligations set forth in
Section 3.3(d) or 4.2 or any other applicable provisions of this Agreement or
any other Loan Document, upon request of Lender, prepare, execute and deliver to
Custodian, for the benefit of Lender, such additional assignments of note and
security interests for each Note and Borrower Lease, in a form reasonably
acceptable to Lender, which would further evidence the assignment to Lender of
such Notes and Borrower Leases.
               (c) Pending the delivery thereof to Custodian, for the benefit of
Lender, store in a fireproof vault, file cabinet or equivalent, the Original of
all Borrower Leases, Notes and other documents relating to Borrower Leases or
which constitute instruments or Chattel Paper subject to Lender’s Lien.
     6.17 Collateral Access. Borrower will cause to be maintained in full force
and effect a Collateral Access Agreement with respect to any location that is or
will be Borrower’s chief executive office or at which Borrower’s primary Books
with respect to the Borrower Leases are or will be maintained.
     6.18 Servicing. Servicer will service the Borrower Leases in accordance
with the Servicing Agreement and Required Procedures.
     6.19 Lease Documents. All Lease Documents relating to Borrower Leases in
the conduct of its business shall be in form and substance and in all respects
consistent with commercial lease documentation that would be used by a prudent
lessor in the same or similar circumstances.
     6.20 Required Hedging Program. Borrower shall maintain one or more interest
rate protection Hedge Agreements with counterparties approved by Lender, in its
Permitted Discretion, so that the Net Interest Margin, as measured at the end of
each calendar quarter ending on or after March 31, 2010, is not less than five
and one-half percent (5.50%). As used herein: (a) “Net Interest Margin” shall
mean, as of any date of determination, the percentage obtained by dividing
(i) Net Interest Income during the Measurement Period then ended, by
(ii) Borrower’s average monthly aggregate net investment in Borrower Leases
during the Measurement Period then ended, in each case as determined in
accordance with GAAP; (b) “Measurement Period” shall mean (i) in the case of the
March 31, 2010 determination date, the six month period then ended, (ii) in the
case of the June 30, 2010 determination date, the nine month period then ended,
and (iii) in the case of each subsequent determination date, the twelve month
period then ended; and (c) “Net Interest Income” shall mean, for any Measurement
Period, the remainder of (i) the aggregate amount of Borrower’s gross interest
income from Borrower Leases during the Measurement Period then ended, minus (ii)
Borrower’s aggregate gross interest expense during the Measurement Period then
ended; provided, that, Net Interest Income for the Measurement Periods ending on
March 31, 2010 and June 30, 2010 shall be calculated on an annualized basis by
multiplying the Net

60



--------------------------------------------------------------------------------



 



Interest Income for the applicable Measurement Period by 2 (in the case of the
Measurement Period ending on March 31, 2010) or 1.333 (in the case of the
Measurement Period ending on June 30, 2010).
     6.21 Notice of Default Under Asset-Backed Facility Documents. Within two
(2) Business Days of receipt of notice thereof, Originator shall promptly notify
Lender of any event of default in existence or continuing under any of the
Asset-Backed Facility Documents.
7. NEGATIVE COVENANTS.
               Each Loan Party covenants and agrees that, so long as any credit
hereunder shall be available and until termination of this Agreement and payment
in full of the Obligations, neither Borrower, Servicer (solely as to
Sections 7.3, 7.5, 7.6, 7.8, 7.9, 7.11, 7.16, 7.17(a), 7.18(b), 7.18(c), 7.19
and 7.20) or Parent (solely as to Sections 7.3, 7.5, 7.6, 7.8, 7.9, 7.11, 7.16,
7.18(a), 7.19 and 7.20) will do any of the following:
     7.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:
               (a) Indebtedness evidenced by this Agreement and the other Loan
Documents,
               (b) Subordinated Debt,
               (c) endorsement of instruments or other payment items for
deposit, and
               (d) Indebtedness incurred in connection with permitted Hedge
Agreements.
     7.2 Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
     7.3 Restrictions on Fundamental Changes.
               (a) Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock.
               (b) Liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution).
               (c) Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets.
     7.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell,
lease, license, assign, transfer, or otherwise dispose of any of its assets.
     7.5 Change Name. Change its name, federal employer identification number,
organizational identification number, state of organization or organizational
identity; provided, however, that a Person may change its name upon at least
30 days’ prior written notice to Lender of such change and so long as, at the
time of such written notification, Borrower provides any financing statements
necessary to perfect and continue perfected the Lender’s Liens.
     7.6 Nature of Business. Make any material change in the nature of its
business or operations.

61



--------------------------------------------------------------------------------



 



     7.7 Prepayments and Amendments.
               (a) Optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Borrower or its Subsidiaries (other than
Subordinated Debt), other than the Obligations in accordance with this
Agreement.
               (b) Prepay, redeem, defease, or purchase any Subordinated Debt,
or make any payment of principal thereof or interest thereon, or any
distribution in respect thereof, unless permitted pursuant to a Subordination
Agreement.
     7.8 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control without the prior, written consent of Lender.
     7.9 Approved Forms; Required Procedures; Selection Criteria.
               (a) Make any amendments or modifications to the Purchase and
Contribution Agreement or any Purchase Date Notice except with the prior written
consent of Lender.
               (b) Make any changes or revisions in any material respect to the
Approved Forms or the Required Procedures without advance notice to Lender and,
to the extent required under the respective definitions of “Approved Forms” and
“Required Procedures”, consent by Lender.
               (c) Use or permit to be used any agreements, forms, or other
documents other than the Approved Forms in connection with Borrower Leases.
               (d) Select Leases for acquisition by Borrower in a manner that is
adverse to Lender, in Lender’s reasonable judgment.
               (e) Allocate Leases in the Managed Portfolio between Borrower on
the one hand and Parent, Servicer and other Affiliates of Servicer and Parent on
the other in a manner that is adverse to Lender, in Lender’s reasonable
judgment.
               (f) With respect to Leases in the Managed Portfolio (other than
Borrower Leases), use eligibility and underwriting criteria that are more
restrictive than the eligibility and underwriting criteria used with respect to
Borrower Leases or used under this Agreement.
     7.10 Restricted Payments. Make any Restricted Payment; provided, however,
that so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a result thereof and Lender shall have received the
financial statements required by Section 6.3(a) for the most recently completed
calendar month for which financial statements are due hereunder, then Borrower
may make dividends, distributions, or payments with respect to redemptions to
holders of Stock of such Borrower, provided, that, in each case on a pro forma
basis, after giving effect to any such payment and any Advance made or other
Indebtedness incurred in connection therewith, (a) Borrower shall be in
compliance with the financial covenants set forth in Section 7.17 (measured as
if the making of any such payment and incurrence of such Advance or other
Indebtedness had occurred on the last day of the most recently completed
calendar month for which financial statements are due hereunder),
(b) Availability is at least $1,000,000, and (c) on or prior to the date of each
such payment, Borrower shall have delivered to Lender, in form and detail
reasonably satisfactory to Lender, a certification by an Executive Officer of
Borrower that, immediately after giving effect to such payment and any Advance
made or other Indebtedness incurred in connection therewith, (i) no Default or
Event of Default shall have occurred and

62



--------------------------------------------------------------------------------



 



be continuing and (ii) Borrower shall be in pro forma compliance with the
requirements of clauses (a) and (b).
     7.11 Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Loan Parties’ or their Subsidiaries’ accounting
records without said accounting firm or service bureau agreeing to provide
Lender information regarding Loan Parties’ and their Subsidiaries’ financial
condition.
     7.12 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
Borrower shall not establish or maintain any Deposit Account or Securities
Account unless Lender shall have received a Control Agreement in respect of such
Deposit Account or Securities Account.
     7.13 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a) are in the ordinary course of Borrower’s business, (b) are
upon fair and reasonable terms, (c) are fully disclosed to Lender, and (d) are
no less favorable to Borrower or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate.
     7.14 Suspension. Suspend or go out of a substantial portion of its
business.
     7.15 Use of Proceeds. Use the proceeds of the Advances for any purpose
other than (i) to acquire Eligible Leases from Originator, (ii) to make
Restricted Payments that are permitted in accordance with the terms and
conditions of Section 7.10, or (iii) to use for working capital purposes in
accordance with the terms and conditions hereof.
     7.16 Location of Collateral. Store any Collateral at any time now or
hereafter with a bailee, warehouseman, or similar party, other than with the
Custodian for the benefit of Lender.
     7.17 Financial Covenants of Borrower.
               (a) Minimum Borrower Tangible Net Worth. Borrower shall not fail
to maintain Tangible Net Worth of at least the greater of (i) $5,000,000, and
(ii) the amount necessary to maintain compliance with the Borrowing Base;
provided, that, as of the date of the making of any Capitalization Event
Distribution and the last day of each calendar quarter ending thereafter,
Borrower and Servicer shall also be required to maintain a Tangible Net Worth,
as calculated on a consolidated basis for Borrower and Servicer (without
inclusion of any of the Securitization Subsidiaries), of at least $15,000,000.
               (b) Maximum Borrower Senior Leverage Ratio. Borrower shall not
permit the Borrower Senior Leverage Ratio on the last day of any calendar
quarter to exceed 4.0 to 1.0.
               (c) Minimum Borrower Interest Coverage Ratio. Borrower shall not
permit the Borrower Interest Coverage Ratio (i) measured on the last day of each
calendar quarter ending on or after December 31, 2009 for the four quarter
period then ended, to be less than 1.5 to 1.0, or (ii) measured on the last day
of each calendar quarter ending on or after December 31, 2009 for the one
quarter period then ended, to be less than 1.25 to 1.0.

63



--------------------------------------------------------------------------------



 



               (d) Maximum Borrower Portfolio Delinquency Ratio. Borrower shall
not permit, on the last day of any calendar month, the ratio of (i) the
aggregate Contract Balance Remaining for all Delinquent Leases in the Borrower
Portfolio, as determined on such date, to (ii) the aggregate Contract Balance
Remaining for all Leases in the Borrower Portfolio, as determined on such date,
to exceed three and one-half percent (3.5%).
               (e) Maximum Borrower Portfolio Default/Charge-Off Ratio. Borrower
shall not permit, on the last day of any calendar month, the ratio of (i) the
aggregate net investment (determined in accordance with GAAP) for all Leases in
the Borrower Portfolio that were Defaulted Leases (under clause (a) or (c) of
the definition thereof) as of such date or became Defaulted Leases (under clause
(b) of the definition thereof) during the twelve-month period then ended, to
(ii) the average monthly aggregate net investment (determined in accordance with
GAAP) for all Leases in the Borrower Portfolio during such twelve-month period
then ended, to exceed three percent (3.0%).
               (f) Cumulative Borrower Portfolio Gross Static Losses. Borrower
shall not permit, on the last day of any calendar quarter ending on or after
December 31, 2009, the Static Pool Loss Ratio for the Borrower Portfolio to
exceed (i) two and one-half percent (2.50%) with respect to Leases originated or
acquired during the twelve month period ending on the last day of such calendar
quarter, (ii) four and one-tenth percent (4.10%) with respect to Leases
originated or acquired during the thirteenth through twenty-fourth month period
preceding the last day of such calendar quarter, or (iii) five and one-quarter
percent (5.25%) with respect to Leases originated or acquired prior to the
period described in clause (ii) above.
     7.18 Financial Covenants of Parent and Servicer.
               (a) Minimum Parent Consolidated Tangible Net Worth. Parent shall
not fail to maintain Tangible Net Worth as of the last day of any calendar
quarter ending on or after December 31, 2009 of at least the sum of (i)
$138,000,000, plus (ii) 50% of Parent’s consolidated net income from operations
(excluding noncash profits and losses associated with Hedge Agreements), if
positive, for each calendar quarter ending on or after September 30, 2009.
               (b) Maximum Servicer Senior Leverage Ratio. Servicer shall not
permit the Servicer Senior Leverage Ratio (i) on the last day of any calendar
quarter ending on or after December 31, 2009 but prior to the making of the
initial Capitalization Event Distribution, to exceed 4.0 to 1.0, and (ii) as of
the date of the making of any Capitalization Event Distribution and the last day
of each calendar quarter ending thereafter, to exceed 5.0 to 1.0.
               (c) Minimum Servicer Interest Coverage Ratio. Servicer shall not
permit the Servicer Interest Coverage Ratio (i) measured on the last day of each
calendar quarter ending on or after December 31, 2009 for the four quarter
period then ended, to be less than 1.15 to 1.0, or (ii) measured on the last day
of each calendar quarter ending on or after December 31, 2009 for the one
quarter period then ended, to be less than 1.0 to 1.0.
     7.19 Financial Covenants — Managed Portfolio.
               (a) Maximum Managed Portfolio Delinquency Ratio. The Loan Parties
shall not permit, on the last day of any calendar month, the ratio of (i) the
aggregate Contract Balance Remaining for all Delinquent Leases in the Managed
Portfolio, as determined on such date, to (ii) the aggregate Contract Balance
Remaining for all Leases in the Managed Portfolio, as determined on such date,
to exceed three and one-half percent (3.5%).

64



--------------------------------------------------------------------------------



 



               (b) Maximum Managed Portfolio Default/Charge-Off Ratio. The Loan
Parties shall not permit, on the last day of any calendar month ending on or
after December 31, 2009, the ratio of (i) the aggregate net investment
(determined in accordance with GAAP) for all Leases in the Managed Portfolio
that were Defaulted Leases (under clause (a) or (c) of the definition thereof)
as of such date or became Defaulted Leases (under clause (b) of the definition
thereof) during the twelve-month period then ended, to (ii) the average monthly
aggregate net investment (determined in accordance with GAAP) for all Leases in
the Managed Portfolio during such twelve-month period then ended, to exceed
seven percent (7.0%).
               (c) Cumulative Managed Portfolio Gross Static Losses. The Loan
Parties shall not permit, on the last day of any calendar quarter ending on or
after December 31, 2009, the Static Pool Loss Ratio for the Managed Portfolio to
exceed (i) two and one-half percent (2.50%) with respect to Leases originated or
acquired during the twelve month period ending on the last day of such calendar
quarter, (B) five and one-quarter percent (5.25%) with respect to Leases
originated or acquired during the thirteenth through twenty-fourth month period
preceding the last day of such calendar quarter, or (iii) seven percent (7.00%)
with respect to Leases originated or acquired prior to the period described in
clause (ii) above.
     7.20 Asset-Backed Facilities. Directly or indirectly become a party to,
enter into, amend, modify, alter or change, or permit any Securitization
Subsidiary to directly or indirectly become a party to, enter into, amend,
modify, alter or change, any Asset-Backed Facility or any Asset-Backed Facility
Document with respect thereto (i) if the effect thereof would be to establish or
increase any recourse against any Loan Party thereunder, (ii) if the eligibility
and underwriting criteria applicable to such Securitization Subsidiary or
Asset-Backed Facility would be more restrictive than the eligibility and
underwriting criteria applicable to Borrower or under this Agreement, unless
either (A) such more restrictive criteria are made applicable to Borrower and
this Agreement pursuant to an agreement acceptable to Lender or (B) Lender
otherwise consents thereto in writing in its sole discretion, or (iii) if, at or
prior to the time thereof, the Loan Parties fail to deliver a copy of all
Asset-Backed Facility Documents (and amendments, modifications and supplements
thereto) with respect to such Asset-Backed Facility to Lender.
8. EVENTS OF DEFAULT.
               Any one or more of the following events shall constitute an event
of default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrower fails to pay (a) when due and payable, or when declared due
and payable, all or any portion of the principal of, or interest on, the
Obligations (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts), or (b) within ten
(10) days after Lender sends an invoice therefor, any fees and charges due
Lender, reimbursement of Lender Expenses, or other amounts constituting
Obligations);
     8.2 If any Loan Party fails to (a) perform, keep, or observe any covenant
or other provision contained in Sections 6.2, 6.3, 6.4, 6.7, 6.8, 6.9, 6.10 or
6.11 hereof and such failure is not cured within ten (10) days after the date on
which such failure first occurs (provided that such cure period shall not apply
with respect to any failure that is not capable of cure within such ten (10) day
period), (b) perform, keep, or observe any covenant or other provision contained
in Section 2.6, Section 6 (other than a subsection of Section 6 that is
expressly dealt with in clause (a) of this Section 8.2), or Section 7 of this
Agreement or any comparable provision contained in any of the other Loan
Documents, or (c) perform, keep, or observe any covenant or other provision
contained in any Section of this Agreement (other than a Section that is
expressly dealt with in clause (a) or (b) of this Section 8.2) or any provision
of any other Loan Document (other than any failure which constitutes a default
under any other Section of this

65



--------------------------------------------------------------------------------



 



Agreement or an Event of Default under any other Section of this Article 8), and
such failure continues for a period of fifteen (15) Business Days after the date
on which such failure first occurs (provided that such cure period shall not
apply with respect to any failure that is not capable of cure within such
fifteen (15) Business Day period);
     8.3 If any material portion of any Loan Party’s assets is attached, seized,
subjected to a writ or distress warrant or levied upon, in each case, which is
not satisfied, stayed, vacated, dismissed, or discharged by the earlier of
(i) thirty (30) days after being issued and (ii) the date upon which any rights
against any such assets may be exercised;
     8.4 If an Insolvency Proceeding is commenced by any Loan Party;
     8.5 If an Insolvency Proceeding is commenced against any Loan Party, and
any of the following events occur: (a) such Person consents to the institution
of such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted; provided, however, that,
during the pendency of such period, Lender shall be relieved of its obligations
to extend credit hereunder, (c) the petition commencing the Insolvency
Proceeding is not dismissed within 60 calendar days of the date of the filing
thereof; provided, however, that, during the pendency of such period, Lender
shall be relieved of its obligation to extend credit hereunder, (d) an interim
trustee is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of, such Person, or (e) an order for relief shall have been entered
therein;
     8.6 If any Loan Party is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs;
     8.7 If a notice of Lien, levy, or assessment is filed of record with
respect to any of any Loan Party’s assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of any Loan Party’s assets and the same is not paid before
such payment is delinquent;
     8.8 If (a) one or more judgments or claims in an aggregate amount in excess
of $750,000 becomes a Lien or encumbrance upon any portion of Borrower’s assets
or any Collateral, or (b) one or more judgments or claims in an aggregate amount
in excess of $1,000,000 becomes a Lien or encumbrance upon any portion of any
other Loan Party’s assets;
     8.9 If there is a default or event of default with respect to (a) any
Subordinated Debt, (b) other Indebtedness with an aggregate principal balance in
excess of $5,000,000 owing by any Loan Party or one of its Subsidiaries (other
than any Securitization Subsidiary the obligations of which are non-recourse to
the Loan Parties), or (c) any other agreement to which any Loan Party or any of
its Subsidiaries is a party the termination of which is reasonably likely to
result in a Material Adverse Change, and such default or event of default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by the other party thereto, irrespective of whether exercised, to
accelerate the maturity of any Loan Party’s or such Subsidiary’s obligations
thereunder, to terminate such agreement or to refuse to renew such agreement in
accordance with an automatic renewal right therein;
     8.10 If any Loan Party is requested, at any time, to make any payment in
excess of $750,000 under any guaranty of any Asset-Backed Facility or with
respect to any representation or warranty made by any Loan Party in connection
with any Asset-Backed Facility;

66



--------------------------------------------------------------------------------



 



     8.11 If any Loan Party makes any payment on account of Indebtedness that
has been contractually subordinated in right of payment to the payment of the
Obligations, except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;
     8.12 If any misstatement or misrepresentation exists, in any material
respect, as of the date when made or deemed made, in any warranty,
representation, statement, or Record made to Lender by any Loan Party or any
officer, employee, agent, or director of any Loan Party; provided, that, no
breach shall be deemed to occur hereunder in respect of any representation or
warranty relating to any Lease, if such breach is unintentional and such Lease
is repurchased by Originator within ten (10) days after discovery of such breach
for the applicable Repurchase Price;
     8.13 If any Executive Officer shall become unable to perform, or cease to
be employed in, his current position with Borrower or Servicer and shall not be
replaced within 120 days with a person or persons with skills and experience
appropriate for performing the duties of the applicable position;
     8.14 If this Agreement or any other Loan Document that purports to create a
Lien shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby, except
as a result of a Permitted Disposition;
     8.15 Any of the other Loan Documents are amended, modified or terminated
without the consent of Lender;
     8.16 The occurrence of a Servicer Termination Event;
     8.17 If (a) any material provision of any Loan Document shall at any time
for any reason be declared to be null and void, (b) the validity or
enforceability of any provision of any Loan Document shall be contested by any
Obligor thereon, (c) a proceeding shall be commenced by any Obligor, or by any
Governmental Authority having jurisdiction over any Obligor, seeking to
establish the invalidity or unenforceability of any provision of any Loan
Document, or (d) any Obligor shall deny that such Obligor has any liability or
obligation purported to be created under any Loan Document;
     8.18 A Material Adverse Change occurs since August 31, 2009; or
     8.19 The occurrence of a Change of Control.
9. LENDER’S RIGHTS AND REMEDIES.
     9.1 Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Lender (at its election but without notice of its election
and without demand) may do any one or more of the following, all of which are
authorized by each Loan Party:
               (a) Declare all or any portion of the Obligations, whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable;
               (b) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement, under any of the Loan Documents, or
under any other agreement between Borrower and Lender;

67



--------------------------------------------------------------------------------



 



               (c) Terminate this Agreement and any of the other Loan Documents
as to any future liability or obligation of Lender, but without affecting any of
the Lender’s Liens in the Collateral and without affecting the Obligations;
               (d) Settle or adjust disputes and claims directly with Borrower’s
Account Debtors for amounts and upon terms which Lender considers advisable, and
in such cases, Lender will credit Borrower’s Loan Account with only the net
amounts received by Lender in payment of any disputed Accounts and Leases after
deducting all Lender Expenses incurred or expended in connection therewith;
               (e) Exercise or assign any and all rights to collect, manage, and
service the Borrower Leases, including, (i) receive, process and account for all
Collections, (ii) terminate the Servicing Agreement and assign servicing
responsibilities to Backup Servicer or another replacement servicer acceptable
to Lender, (iii) without notice to or demand upon any Loan Party, make any
payments as are reasonably necessary or desirable in connection with the
Servicing Agreement, or any other agreement that Lender enters into with
Borrower, Backup Servicer or any other replacement servicer, and (iv) take all
lawful actions and procedures which Lender or such assignee deems necessary to
collect the amounts due to Borrower in connection with all Borrower Leases (all
amounts incurred by Lender pursuant to this clause (e) shall be Lender
Expenses);
               (f) Enforce any and all rights of Borrower under any Borrower
Lease Documents;
               (g) Without notice to or demand upon any Loan Party, make such
payments and do such acts as Lender considers necessary or reasonable to protect
its security interests in the Collateral. Borrower agrees to assemble the
Collateral if Lender so requires, and to make the Collateral available to Lender
at a place that Lender may designate which is reasonably convenient to both
parties. Borrower authorizes Lender to enter the premises where the Collateral
is located, to take and maintain possession of the Collateral, or any part of
it, and to pay, purchase, contest, or compromise any Lien that in Lender’s
determination, in Lender’s Permitted Discretion, appears to conflict with the
priority of Lender’s Liens in and to the Collateral and to pay all expenses
incurred in connection therewith and to charge Borrower’s Loan Account therefor.
With respect to any of Borrower’s owned or leased premises, Borrower hereby
grants Lender a license to enter into possession of such premises and to occupy
the same, without charge, in order to exercise any of Lender’s rights or
remedies provided herein, at law, in equity, or otherwise;
               (h) Without notice to any Loan Party (such notice being expressly
waived), and without constituting an acceptance or retention of any collateral
in full or partial satisfaction of an obligation (within the meaning of the
Code), set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Lender or any of its Affiliates (including any
amounts received or held in the Lockbox Account, the Collection Account or any
other Deposit Account of Borrower), or (ii) Indebtedness at any time owing to or
for the credit or the account of Borrower held by Lender;
               (i) Hold, as cash collateral, any and all balances and deposits
of Borrower held by Lender or any of its Affiliates, and any amounts received or
held in the Lockbox Account, the Collection Account or any other Deposit Account
of Borrower, to secure the full and final repayment of all of the Obligations;
               (j) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Borrower hereby grants to Lender a non-exclusive license
or other right to use, without charge, Borrower’s labels, patents, copyrights,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any

68



--------------------------------------------------------------------------------



 



Collateral and Borrower’s rights under all licenses and all franchise agreements
shall inure to Lender’s benefit, on a non-exclusive basis;
               (k) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Lender
determines is commercially reasonable. It is not necessary that the Collateral
be present at any such sale;
               (l) Except in those circumstances where no notice is required
under the Code, Lender shall give notice of the disposition of the Collateral as
follows:
          (i) Lender shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Collateral, the time
on or after which the private sale or other disposition is to be made; and
          (ii) The written notice shall be personally delivered or mailed,
postage prepaid, to Borrower as provided in Section 12, at least 10 days before
the earliest time of disposition set forth in the notice; no notice needs to be
given prior to the disposition of any portion of the Collateral that is
perishable or threatens to decline speedily in value or that is of a type
customarily sold on a recognized market;
               (m) Lender may credit bid and purchase at any public sale;
               (n) Lender may seek the appointment of a receiver or keeper to
take possession of all or any portion of the Collateral or to operate same and,
to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing;
               (o) Exercise any and all rights of Borrower and Servicer under
the Servicing Agreement or assume or assign any and all rights and
responsibilities to collect, manage, and service the Leases, including without
limitation, (i) the responsibility for the receipt, processing and accounting
for all payments on account of the Borrower Leases, (ii) periodically sending
demand notices and statements to the Account Debtors, (iii) enforcing legal
rights with respect to the Borrower Leases, including hiring attorneys to do so
to the extent Lender or such assignee deems such engagement necessary, and
(iv) taking all lawful actions and procedures which Lender or such assignee
deems necessary to collect the Borrower Leases, and all such amounts shall be
Lender Expenses; and
               (p) Lender shall have all other rights and remedies available at
law or in equity or pursuant to any other Loan Document.
               The foregoing to the contrary notwithstanding, upon the
occurrence of any Event of Default described in Section 8.4 or Section 8.5, in
addition to the remedies set forth above, without any notice to any Loan Party
or any other Person or any act by the Lender, Lender’s obligation to extend
credit hereunder shall terminate and the Obligations then outstanding, together
with all accrued and unpaid interest thereon and all fees and all other amounts
due under this Agreement and the other Loan Documents, shall automatically and
immediately become due and payable, without presentment, demand, protest, or
notice of any kind, all of which are expressly waived by Borrower.
     9.2 Special Rights of the Lender in Respect of Leases. Without limiting
Section 9.1 hereof, upon the occurrence and during the continuation of any Event
of Default, Lender shall have the right to take such action as Lender may deem
necessary in its sole discretion to preserve the ongoing

69



--------------------------------------------------------------------------------



 



performance and enforceability of any Borrower Lease and preserve the value
thereof, respectively, including without limitation, taking any action that
Borrower or Servicer is required or authorized to take in respect thereof or to
otherwise properly service same, or contract with any Person to take or perform
any such actions. In the event Lender exercises its right under this Section 9.2
after the occurrence and during the continuation of any Event of Default,
Borrower and Servicer agree to deliver to Lender originals or copies of all
credit files, correspondence and other information in possession of Borrower and
Servicer regarding all Account Debtors and Borrower Leases. Borrower and
Servicer each hereby grants to Lender a special power of attorney (which shall
be irrevocable, coupled with an interest and include power of substitution) to
take any action authorized in this Section 9.2. Any advances, payments or other
costs or expenses made or incurred by Lender in taking any action authorized
under this Section 9.2 shall be included within the Obligations and reimbursed
to Lender on demand or, at Lender’s discretion, charged and treated as Advances.
Lender’s rights under this Section 9.2 are cumulative of all other rights of
Lender under the Loan Documents and may be exercised in whole or in part, in
Lender’s discretion. Lender shall have no obligation to take any action under
this Section 9.2, and no undertaking by Lender under this Section 9.2 shall
obligate Lender to continue any such action or to take any other or additional
action under this Agreement.
     9.3 Remedies Cumulative. The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default shall be deemed a continuing waiver. No delay by Lender
shall constitute a waiver, election, or acquiescence by it.
10. TAXES AND EXPENSES.
               If Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Lender, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such reserves
against the Borrowing Base or the Maximum Revolver Amount as Lender deems
necessary to protect Lender from the exposure created by such failure, or (c) in
the case of the failure to comply with Section 6.8 hereof, obtain and maintain
insurance policies of the type described in Section 6.8 and take any action with
respect to such policies as Lender deems prudent. Any such amounts paid by
Lender shall constitute Lender Expenses and any such payments shall not
constitute an agreement by Lender to make similar payments in the future or a
waiver by Lender of any Event of Default under this Agreement. Lender need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.
11. WAIVERS; INDEMNIFICATIONS.
     11.1 Demand; Protest. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, Chattel Paper, and guarantees at any time held by Lender on which
Borrower may in any way be liable.
     11.2 Lender’s Liability for Collateral. Borrower hereby agrees that: (a) so
long as Lender complies with its obligations, if any, under the Code, Lender
shall not in any way or manner be liable or responsible for: (i) the safekeeping
of the Collateral, (ii) any loss or damage thereto occurring or arising

70



--------------------------------------------------------------------------------



 



in any manner or fashion from any cause, (iii) any diminution in the value
thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.
     11.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys’ fees and disbursements and other reasonable costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby (including but not limited to those arising from Borrower’s acquisition
of the Borrower Leases or other property from any Person) or the monitoring of
Borrower’s and its Subsidiaries’ compliance with the terms of the Loan
Documents, (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by Borrower or any of its Subsidiaries or
any Environmental Actions, Environmental Liabilities or Remedial Actions related
in any way to any such assets or properties of any Loan Party or any of its
Subsidiaries (all the foregoing, collectively, the “Indemnified Liabilities”).
This provision shall survive the termination of this Agreement and the repayment
of the Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON. The
foregoing to the contrary notwithstanding, Borrower shall have no obligation to
any Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person.
12. NOTICES.
               Unless otherwise provided in this Agreement, all notices or
demands by any Loan Party or Lender to the other relating to this Agreement or
any other Loan Document shall be in writing and (except for financial statements
and other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail
(at such email addresses as the Loan Parties or Lender, as applicable, may
designate to each other in accordance herewith), or telefacsimile to the Loan
Parties or Lender, as the case may be, at its address set forth below:

         
 
  If to any Loan Party:   Marlin Leasing Corporation
300 Fellowship Road
Mt. Laurel, NJ 08054
Attn: George D. Pelose, General Counsel
Fax No. 856-813-2702


71



--------------------------------------------------------------------------------



 



         
 
      Email: gpelose@marlinleasing.com

 
       
 
  with copies to:   Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Christopher DiAngelo
Fax No. 212-259-6719
Email: cdiangelo@dl.com
 
       
 
  If to Lender:   Wells Fargo Foothill, LLC
14241 Dallas Parkway, Suite 1300
Dallas, Texas 75254
Attn: Loan Portfolio Manager — Marlin
Fax No.: 972-387-4375
Email: steven.langan@wellsfargo.com
 
       
 
  with copies to:   Greenberg Traurig, LLP
3290 Northside Parkway, Suite 400
Atlanta, Georgia 30327
Attn: Michael Leveille
Fax No.: 678-553-7315
Email: leveillem@gtlaw.com

Each of Lender and the Loan Parties may change the address at which it is to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party. All notices or demands sent in accordance with this Section 12,
other than notices by Lender in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail (as specified in the first paragraph of this Section above)
and shall be as effective if sent by telefacsimile or other electronic
transmission as notice or demand sent by any other method. Each Loan Party
acknowledges and agrees that notices sent by Lender in connection with the
exercise of enforcement rights against Collateral under the provisions of the
Code shall be deemed sent when deposited in the mail (as specified in the first
paragraph of this Section above) or personally delivered, or, where permitted by
law, transmitted by telefacsimile or any other method set forth above. Each
notice, demand and report sent by a party by electronic transmission shall be
effective as a notice, demand or report from such party.
13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
               (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.
               (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE

72



--------------------------------------------------------------------------------



 



EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE SOUTHERN
DISTRICT OF NEW YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND LENDER WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE
TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
               (c) EACH LOAN PARTY AND LENDER HEREBY WAIVES ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH LOAN PARTY AND LENDER REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
     14.1 Assignments and Participations.
               (a) Lender may assign and delegate to one or more assignees (each
an “Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents; provided, however, that Borrower may continue to
deal solely and directly with Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower by Lender and the Assignee, and
(ii) Lender and its Assignee have delivered to Borrower an assignment and
acceptance. Anything contained herein to the contrary notwithstanding, the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.
               (b) From and after the date that Lender provides Borrower with
such written notice and executed assignment and acceptance, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment and
acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such assignment and acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an assignment and acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 16.8 of this Agreement.

73



--------------------------------------------------------------------------------



 



               (c) Immediately upon Borrower’s receipt of such fully executed
assignment and acceptance agreement, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the rights and duties of Lender
arising therefrom.
               (d) Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of Lender (a
“Participant”) participating interests in Obligations and the other rights and
interests of Lender hereunder and under the other Loan Documents; provided,
however, that (i) Lender shall remain the “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations and the other rights and interests of
Lender hereunder shall not constitute a “Lender” hereunder or under the other
Loan Documents and Lender’s obligations under this Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible for the performance of
such obligations, (iii) Borrower and Lender shall continue to deal solely and
directly with each other in connection with Lender’s rights and obligations
under this Agreement and the other Loan Documents, (iv) Lender shall not
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through Lender, or (E) change the
amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any Participant only shall be
derivative through Lender and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by Lender.
               (e) In connection with any such assignment or participation or
proposed assignment or participation, Lender may, subject to the provisions of
Section 16.8, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.
               (f) Any other provision in this Agreement notwithstanding, Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under Applicable Law.
     14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by Lender shall release
Borrower from its Obligations, except to the extent expressly provided to the
contrary in such consent. Lender may

74



--------------------------------------------------------------------------------



 



assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to Section 14.1 hereof and, except as
expressly required pursuant to Section 14.1 hereof, no consent or approval by
Borrower is required in connection with any such assignment.
15. AMENDMENTS; WAIVERS.
     15.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by Lender and Borrower
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
     15.2 No Waivers; Cumulative Remedies. No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof. No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement. Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.
16. GENERAL PROVISIONS.
     16.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by each of Borrower and Lender.
     16.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     16.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.
     16.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     16.5 Withholding Taxes. All payments made by Borrower hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense. In addition, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, and in
the event any deduction or withholding of Taxes is required, Borrower shall
comply with the penultimate sentence of this Section 16.5, “Taxes” shall mean,
any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of Lender) and all interest, penalties or similar
liabilities with respect thereto. If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Agreement, any note, or Loan Document, including any amount paid pursuant to

75



--------------------------------------------------------------------------------



 



this Section 16.5 after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that
Borrower shall not be required to increase any such amounts if the increase in
such amount payable results from Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to Applicable Law certified copies of tax
receipts evidencing such payment by Borrower.
     16.6 Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile, “.pdf file” or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile, “.pdf file” or other electronic method of transmission also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply
to each other Loan Document mutatis mutandis.
     16.7 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any guarantor or the transfer to Lender of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower or such guarantor automatically shall
be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.
     16.8 Confidentiality. Lender agrees that material, non-public information
regarding the Loan Parties and their Subsidiaries, their operations, assets and
existing and contemplated business plans shall be treated by Lender in a
confidential manner, shall not be used for the purpose of competing with
Borrower, and shall not be disclosed by Lender to Persons who are not parties to
this Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to Lender, (b) to Subsidiaries and Affiliates of
Lender (including the Bank Product Providers), provided that any such Subsidiary
or Affiliate shall have agreed to receive such information hereunder subject to
the terms of this Section 16.8, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by Borrower or as requested or required by any Governmental Authority
pursuant to any subpoena or other legal process, (e) as to any such information
that is or becomes generally available to the public (other than as a result of
prohibited disclosure by Lender or any Person to whom Lender has disclosed such
information), (f) in connection with any assignment, prospective assignment,
sale, prospective sale, participation or prospective participations, or pledge
or prospective pledge of Lender’s interest under this Agreement, provided that
any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section 16.8, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents. The provisions of this Section 16.8
shall survive for 2 years after the payment in full of the Obligations.

76



--------------------------------------------------------------------------------



 



     16.9 Integration; Construction of Inconsistent Provisions in Loan
Documents. This Agreement, together with the other Loan Documents, reflects the
entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof. In the event any provision
of the Loan Documents (other than this Agreement) is inconsistent or conflicts
with the provisions of this Agreement, the provisions of this Agreement shall
govern and prevail.
     16.10 Patriot Act Notice. Lender (for itself and not on behalf of any other
party) hereby notifies Borrower that, pursuant to the requirements of the
Patriot Act (as defined in Section 5.22), Lender is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow
Lender to identify the Borrower in accordance with the Patriot Act.
     16.11 Nonpetition. During the term of this Agreement and for one (1) year
and one (1) day after payment in full of the Obligations, neither Originator,
Parent nor their Affiliates will file any involuntary petition or otherwise
institute any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceeding under any federal or state bankruptcy or similar
law against the Borrower.
[Signatures Contained on Next Page]

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

              MARLIN RECEIVABLES CORP., a Nevada corporation, as Borrower
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            MARLIN LEASING CORPORATION, a Delaware corporation, as Originator,
Servicer and Guarantor
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            MARLIN BUSINESS SERVICES CORP., a Pennsylvania corporation, as
Guarantor
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            WELLS FARGO FOOTHILL LLC, a Delaware limited liability company, as
Lender
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

Signature Page to Loan and Security Agreement

 